

114 S2297 RS: International Pandemic Preparedness and COVID–19 Response Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 112117th CONGRESS1st SessionS. 2297IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Risch (for himself, Mr. Menendez, Mr. Murphy, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsJuly 30, 2021Reported by Mr. Menendez, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve global health, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the International Pandemic Preparedness and COVID–19 Response Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Purpose.TITLE I—Enhancing the United States international response to COVID–19 and future pandemicsSec. 101. Statement of policy regarding international cooperation to end the COVID–19 pandemic.Sec. 102. Oversight of United States foreign assistance to end the COVID–19 pandemic.Sec. 103. United States contributions to the Global Fund to Fight AIDS, Tuberculosis, and Malaria COVID–19 response mechanism.Sec. 104. Global COVID–19 vaccine distribution and delivery.Sec. 105. Leveraging United States bilateral global health programs for the international COVID–19 response.Sec. 106. Report on humanitarian response to the COVID–19 pandemic.Sec. 107. Safeguarding democracy and human rights during the COVID–19 pandemic.Sec. 108. Public diplomacy and combating disinformation and misinformation about COVID–19.Sec. 109. Findings and sense of Congress regarding the United States International Development Finance Corporation.Sec. 110. Sense of Congress regarding international cooperation to prevent and respond to future pandemics.Sec. 111. Roles of the Department of State, the United States Agency for International Development, and the Centers for Disease Control and Prevention in pandemic response.Sec. 112. USAID disaster surge capacity.Sec. 113. Statement of policy on humanitarian assistance to countries affected by pandemics.TITLE II—International pandemic prevention and preparednessSec. 201. Partner country defined.Sec. 202. Global health security strategy and report.Sec. 203. Committee on Global Health Security and Pandemic and Biological Threats.Sec. 204. United States overseas global health security and diplomacy coordination and strategy.Sec. 205. Resilience.Sec. 206. Strengthening health systems.Sec. 207. Additional authorities.Sec. 208. Authorization for United States participation in the Coalition for Epidemic Preparedness Innovations.Sec. 209. National intelligence estimate and briefing regarding novel diseases and pandemic threats.Sec. 210. Pandemic early warning network.Sec. 211. International emergency operations.TITLE III—Financing mechanism for global health security and pandemic prevention and preparednessSec. 301. Eligible partner country defined.Sec. 302. Establishment of Fund for Global Health Security and Pandemic Prevention and Preparedness.Sec. 303. Authorities.Sec. 304. Administration.Sec. 305. Advisory Board.Sec. 306. Reports to Congress.Sec. 307. United States contributions.Sec. 308. Compliance with the Foreign Aid Transparency and Accountability Act of 2016.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Committee on Foreign Affairs of the House of Representatives; and(D)the Committee on Appropriations of the House of Representatives.(2)Global health security agenda; GHSAThe terms Global Health Security Agenda and GHSA mean the multi-sectoral initiative launched in 2014 and renewed in 2017 that brings together countries, regions, international organizations, nongovernmental organizations, and the private sector to elevate global health security as a national-level priority, to share best practices, and to facilitate national capacity to comply with and adhere to—(A)the International Health Regulations (2005);(B)the World Organisation for Animal Health international standards and guidelines;(C)United Nations Security Council Resolution 1540 (2004);(D)the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological and Toxin Weapons and on their Destruction, done at Washington, London, and Moscow, April 10, 1972 (commonly referred to as the Biological Weapons Convention);(E)the Global Health Security Agenda 2024 Framework; and (F)other relevant frameworks that contribute to global health security.(3)Global health security indexThe term Global Health Security Index means the comprehensive assessment and benchmarking of health security and related capabilities across the countries that make up the States Parties to the International Health Regulations (2005).(4)Global health security initiativeThe term Global Health Security Initiative means the informal network of countries and organizations that came together in 2001 to undertake concerted global action to strengthen public health preparedness and response to chemical, biological, radiological, and nuclear threats, as well as pandemic influenza.(5)Joint external evaluationThe term Joint External Evaluation means the World Health Organization-facilitated, voluntary, collaborative, multi-sectoral process to assess country capacity to prevent, detect, and rapidly respond to public health risks occurring naturally or due to deliberate or accidental events, assess progress in achieving the targets under the International Health Regulations (2005), and recommend priority actions.(6)Key stakeholdersThe term key stakeholders means actors engaged in efforts to advance global health security programs and objectives, including—(A)national and local governments in partner countries;(B)other bilateral donors;(C)international, regional, and local organizations, including private, voluntary, nongovernmental, and civil society organizations;(D)international, regional, and local financial institutions;(E)representatives of historically marginalized groups, including women, youth, and indigenous peoples;(F)the private sector, including medical device, technology, pharmaceutical, manufacturing, logistics, and other relevant companies; and(G)public and private research and academic institutions.(7)One health approachThe term One Health approach means the collaborative, multi-sectoral, and transdisciplinary approach toward achieving optimal health outcomes in a manner that recognizes the interconnection between people, animals, plants, and their shared environment.(8)Relevant federal departments and agenciesThe term relevant Federal departments and agencies means any Federal department or agency implementing United States policies and programs relevant to the advancement of United States global health security and diplomacy overseas, which may include—(A)the Department of State;(B)the United States Agency for International Development;(C)the Department of Health and Human Services;(D)the Centers for Disease Control and Prevention;(E)the National Institutes of Health;(F)the Department of the Treasury;(G)the Department of Agriculture;(H)the Department of Defense;(I)the Defense Threat Reduction Agency;(J)the Millennium Challenge Corporation;(K)the Development Finance Corporation;(L)the Peace Corps; and(M)any other department or agency that the President determines to be relevant for these purposes.(9)ResilienceThe term resilience means the ability of people, households, communities, systems, institutions, countries, and regions to reduce, mitigate, withstand, adapt to, and quickly recover from stresses and shocks in a manner that reduces chronic vulnerability and facilitates inclusive growth. 3.PurposeThe purpose of this Act is to accelerate and enhance the United States international response to pandemics, including the COVID–19 pandemic, and to operationalize lessons learned from current and prior emergency responses in a manner that—(1)advances the global health security and diplomacy objectives of the United States;(2)improves coordination among the relevant Federal departments and agencies implementing United States foreign assistance for global health security; and (3)more effectively enables partner countries to strengthen and sustain resilient health systems and supply chains with the resources, capacity, and personnel required to prevent, prepare for, detect, and respond to infectious disease threats before they become pandemics.IEnhancing the United States international response to COVID–19 and future pandemics101.Statement of policy regarding international cooperation to end the COVID–19 pandemicIt shall be the policy of the United States to lead and implement a comprehensive and coordinated international response to end the COVID–19 pandemic in a manner that recognizes the critical role that multilateral and regional organizations can and should play in pandemic response, including by— (1)seeking adoption of a United Nations Security Council resolution that—(A)declares pandemics, including the COVID–19 pandemic, to be a threat to international peace and security; and(B)urges member states to address this threat by aligning their health preparedness plans with international best practices and those established by the Global Health Security Agenda to improve country capacity to prevent, detect, and respond to infectious disease threats;(2)advancing efforts to reform the World Health Organization so that it serves as an effective normative and capable coordinating body empowered to align member countries around a single strategic operating plan to detect, contain, treat, and deter the further spread of COVID–19;(3)providing timely, appropriate levels of financial support to United Nations agencies responding to the COVID–19 pandemic;(4)prioritizing United States foreign assistance for the COVID–19 response in the most vulnerable countries and regions;(5)encouraging other donor governments to similarly increase contributions to the United Nations agencies responding to the COVID–19 pandemic in the world’s poorest and most vulnerable countries;(6)working with key stakeholders to accelerate progress toward meeting and exceeding, as practicable, the global COVID–19 vaccination goals jointly proposed by the International Monetary Fund, the World Health Organization, the World Bank, and the World Trade Organization, whereby—(A)at least 40 percent of the population in all countries is vaccinated by the end of 2021; and(B)at least 60 percent of the population in all countries is vaccinated by the first half of 2022;(7)engaging with key stakeholders, including through multilateral facilities such as the COVID–19 Vaccines Global Access initiative (referred to in this title as COVAX) and the Access to COVID–19 Tools (ACT) Accelerator initiative, and expanding bilateral efforts, including through the International Development Finance Corporation, to accelerate the development, manufacturing, local production, and efficient and equitable distribution of—(A)vaccines and related raw materials to meet or exceed the vaccination goals under paragraph (6); and(B)global health commodities, including personal protective equipment, test kits, medicines and therapeutics, and other essential supplies to combat COVID–19;(8)supporting global COVID–19 vaccine distribution strategies that strengthen underlying health systems and ensure that people living in vulnerable and marginalized communities, including women, do not face undue barriers to vaccination;(9)working with key stakeholders, including through the World Bank Group, the International Monetary Fund, the World Trade Organization, the International Finance Corporation, and other relevant regional and bilateral financial institutions, to address the economic and financial implications of the COVID–19 pandemic, while taking into account the differentiated needs of disproportionately affected, vulnerable, and marginalized populations;(10)establishing clear timelines, benchmarks, and goals for COVID–19 response strategies and activities under this section; and(11)generating commitments of resources in support of the goals referred to in paragraph (10). 102.Oversight of United States foreign assistance to end the COVID–19 pandemic(a)Reporting requirementsNot later than 60 days after the date of the enactment of this Act, the Secretary of State and the Administrator for the United States Agency for International Development shall jointly submit to the appropriate congressional committees—(1)an unclassified report containing a description of funds already obligated and expended under title X of the American Rescue Plan Act of 2021 (Public Law 117–2); and(2)a plan that describes the objectives and timeline for the obligation and expenditure of all remaining funds appropriated under the American Rescue Plan Act of 2021, which shall be submitted in an unclassified form, and should include a description of steps taken pursuant to each objective specified in the plan.(b)Congressional consultationNot less frequently than once every 60 days, until the completion or termination of the implementation plan required under subsection (a)(2), and upon the request from one or more of the appropriate congressional committees, the Secretary of State and the Administrator for the United States Agency for International Development shall provide a briefing to the appropriate congressional committees regarding the report required under subsection (a)(1) and the status of the implementation of the plan required under subsection (a)(2).(c)BrandingIn providing assistance under this title, the Secretary of State and the Administrator of the United States Agency for International Development, with due consideration for the safety and security of implementing partners and beneficiaries, and pursuant to current branding and marking regulations and procedures shall prescribe the use of logos or other insignia, which may include the flag of the United States, to appropriately identify such assistance as being from the people of the United States.103.United States contributions to the Global Fund to Fight AIDS, Tuberculosis, and Malaria COVID–19 response mechanism(a)United States contributions to the Global Fund To Fight AIDS, Tuberculosis, and Malaria COVID–19 response mechanismUnited States contributions to the Global Fund to Fight AIDS, Tuberculosis, and Malaria COVID–19 Response Mechanism under section 10003(a)(2) of the American Rescue Plan Act of 2021 (Public Law 107–2)—(1)shall be meaningfully leveraged in a manner that incentivizes other public and private donor contributions; and(2)shall be subject to the reporting and withholding requirements under subsections (c), (d)(4)(A)(ii), (d)(4)(C), (d)(5), (d)(6), (f), and (g) of section 202 of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7622). 104.Global COVID–19 vaccine distribution and delivery(a)Accelerating global vaccine distribution strategyThe Secretary of State, in consultation with the Secretary of Health and Human Services, the Administrator of the United States Agency for International Development, the Chief Executive Officer of the United States International Development Finance Corporation, and the heads of other relevant Federal departments and agencies, as determined by the President, shall develop a strategy to expand access to, and accelerate the global distribution of, COVID–19 vaccines to other countries, which shall—(1)identify the countries that have the highest infection and death rates due to COVID–19, the lowest COVID–19 vaccination rates, and face the most difficult, political, logistical, and financial challenges to obtaining and delivering COVID–19 vaccines, and describe the basis and metrics used to make such determinations;(2)identify which countries and regions will be prioritized and targeted for COVID–19 vaccine delivery, and the rationale for such prioritization;(3)describe efforts that the United States is making to increase COVID–19 vaccine manufacturing capacity, including through the provision of development finance, and estimate when, how many, and which types of vaccines will be provided by the United States Government bilaterally and through COVAX;(4)describe efforts to encourage international partners to take actions similar to the efforts referred to in paragraph (3);(5)describe how the United States Government will ensure efficient delivery of COVID–19 vaccines to intended recipients, including United States citizens residing overseas, and identify complementary United States foreign assistance that will facilitate vaccine readiness, distribution, delivery, monitoring, and administration activities;(6)describe the roles, responsibilities, tasks, and, as appropriate, the authorities of the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Health and Human Services, the Chief Executive Officer of the United States International Development Finance Corporation, and the heads of other relevant Federal departments and agencies with respect to the implementation of such strategy; and(7)summarize the United States public diplomacy strategies for branding and addressing vaccine misinformation and hesitancy.(b)Submission of strategyNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit the strategy described in subsection (a) to the appropriate congressional committees.105.Leveraging United States bilateral global health programs for the international COVID–19 response(a)Authorization for leveraging bilateral program activitiesAmounts authorized to be appropriated or otherwise made available to carry out section 104 of the Foreign Assistance Act (22 U.S.C. 2151b) may be used in countries receiving United States foreign assistance—(1)to combat the COVID–19 pandemic, including through the sharing of COVID–19 vaccines; and (2)to support related activities, including—(A)strengthening vaccine readiness;(B)reducing vaccine hesitancy and misinformation;(C)delivering and administering COVID–19 vaccines;(D)strengthening health systems and supply chains;(E)supporting health care workforce planning, training, and management;(F)enhancing transparency, quality, and reliability of health data;(G)increasing bidirectional testing; and(H)building lab capacity.(b)Adjustment of targets and goalsThe Secretary of State, in coordination with the heads of other relevant Federal departments and agencies, shall submit an annual report to the appropriate congressional committees that identifies—(1)any adjustments to original program targets and goals that result from the use of funds for the purposes authorized under subsection (a); and(2)the amounts needed in the following fiscal year to meet the original program goals.106.Report on humanitarian response to the COVID–19 pandemic(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development and the Secretary of Health and Human Services, shall submit a report to the appropriate congressional committees that—(1)assesses the global humanitarian response to COVID–19; and(2)outlines specific elements of the United States Government’s country-level response to the COVID–19 pandemic.(b)ElementsThe report required under subsection (a) shall include—(1)for countries receiving United States assistance, a description of humanitarian and health-worker access to crisis-affected areas, including—(A)legal and bureaucratic restrictions on the entry of humanitarian workers from abroad, to include visa authorizations that do not allow adequate time for humanitarian workers to quarantine upon arrival in-line with host country regulations, conduct needs assessments, and subsequently implement multilateral and United States-funded programming in an efficient, effective, and unrestricted manner;(B)restrictions on travel by humanitarian workers within such country to reach the areas of operation where vulnerable and marginalized populations reside;(C)access to medical evacuation in the event of a health emergency;(D)access to personal protective equipment for United States Government implementing partners; and(E)efforts to support access to COVID–19 vaccines for humanitarian and health-workers and crisis-affected communities;(2)an analysis and description of countries (regardless of whether such countries have received direct United States assistance) that have expressly prevented vulnerable populations from accessing necessary assistance related to COVID–19, including—(A)the omission of vulnerable populations from national response plans;(B)laws, policies, or practices that restrict or preclude treatment of vulnerable populations at public hospitals and health facilities; and(C)exclusion of, or discrimination against, vulnerable populations in law, policy, or practice that prevents equal access to food, shelter, and other basic assistance;(3)a description of United States Government efforts to facilitate greater humanitarian access, including—(A)advocacy and diplomatic efforts with relevant foreign governments and multilateral institutions to ensure that vulnerable and marginalized populations are included in national response plans and other relevant plans developed in response to the COVID–19 pandemic; and(B)advocacy and diplomatic efforts with relevant foreign governments to ensure that appropriate visas, work permits, and domestic travel exemptions are issued for humanitarian and health workers responding to the COVID–19 pandemic; and(4)a description of United States Government plans and efforts to address the second-order impacts of the COVID–19 pandemic and an assessment of the resources required to implement such plans, including efforts to address—(A)famine and acute food insecurity;(B)gender-based violence;(C)mental health and psychosocial support needs;(D)child protection needs;(E)health, education, and livelihoods;(F)shelter; and(G)attempts to close civil society space, including through bureaucratic, administrative, and health or security related impediments. 107.Safeguarding democracy and human rights during the COVID–19 pandemic(a)Sense of CongressIt is the sense of Congress that—(1)governments may be required to take appropriate extraordinary measures during public health emergencies to halt the spread of disease, including closing businesses and public events, limiting access to public spaces, and restricting the movement of people;(2)certain foreign governments have taken measures in response to COVID–19 that violate the human rights of their citizens without clear public health justification, oversight measures, or sunset provisions;(3)governments using the COVID–19 pandemic as a pretext for repression have undermined democratic institutions, debilitated institutions for transparency and public integrity, quashed legitimate dissent, and attacked journalists, civil society organizations, activists, independent voices, and vulnerable and marginalized populations, including refugees and migrants, with far-reaching consequences that will extend beyond the current crisis;(4)COVID–19 threatens to roll back decades of progress for women and girls, disproportionately affecting women economically, educationally, and with respect to health, while also leading to alarming rises in gender based violence; and(5)during and after the pandemic, the Department of State and the United States Agency for International Development should directly, and through nongovernmental organizations or international organizations, provide assistance and implement programs that support democratic institutions, civil society, free media, and the advancement of internationally recognized human rights.(b)Funding for civil society and human rights defenders(1)Program prioritiesAmounts made available for each of the fiscal years 2022 through 2026 to carry out the purposes of sections 101 and 102 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 and 2151–1), including programs to support democratic institutions, human rights defenders, civil society, and freedom of the press, should be targeted, to the extent feasible, toward civil society organizations in countries in which emergency government measures taken in response to the COVID–19 pandemic have violated internationally recognized human rights.(2)Eligible organizationsCivil society organizations operating in countries in which emergency government measures taken in response to the COVID–19 pandemic violated internationally recognized human rights shall be eligible to receive funds made available to carry out the purposes of sections 101 and 102 of the Foreign Assistance Act of 1961 for each of the fiscal years 2022 through 2026, for—(A)programs designed to strengthen and support civil society, human rights defenders, freedom of association, and the freedom of the press;(B)programs to restore democratic institutions; and(C)peacebuilding and conflict prevention to address the impacts of COVID–19 on social cohesion, public trust, and conflict dynamics by adapting existing programs or investing in new ones.(3)Final reportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees that—(A)lists the countries whose emergency measures limiting internationally recognized human rights in a manner inconsistent with the principles of limitation and derogation remain in place;(B)describes such countries’ emergency measures, including—(i)how such procedures violate internationally recognized human rights; and(ii)an analysis of the impact of such measures on access to health and efforts to control the COVID–19 pandemic within the country;(C)describes—(i)security and intelligence surveillance measures implemented by countries during the COVID–19 pandemic;(ii)the extent to which such measures have been, or have not been, rolled back; and(iii)whether and how such measures impact internationally recognized human rights; and(D)includes a strategic plan by the Department of State and the United States Agency for International Development that addresses, through multilateral and bilateral diplomacy and foreign assistance, the persistent issues related to the restriction of internationally recognized human rights in the COVID–19 response.108.Public diplomacy and combating disinformation and misinformation about COVID–19(a)United States Agency for Global Media(1)FindingCongress finds that the United States Agency for Global Media (referred to in this section as USAGM) broadcasting entities and grantees have proven valuable in providing timely and accurate information, particularly in countries in which the free press is under threat.(2)Sense of congressIt is the sense of Congress that—(A)accurate, investigative, and scientific journalism is critical for societies to effectively combat global health threats; and(B)Congress supports—(i)accurate and objective investigative and scientific reporting by USAGM networks and grantees regarding COVID–19; and(ii)platforms that help dispel and combat misinformation about the COVID–19 pandemic.(3)Voice of americaIt is the sense of Congress that amounts authorized to be appropriated or otherwise made available to Voice of America should be used—(A)to expand programs such as POLYGRAPH.info;(B)to provide critical tools for combating propaganda associated with COVID–19; and(C)to assist journalists in providing accurate information to local media outlets.(4)Office of cuba broadcastingIt is the sense of Congress that Radio Televisión Martí and Digital Martí should continue to broadcast programs that detect, highlight, and dispel disinformation.(5)Radio free europe/radio liberty(A)FindingCongress finds that Radio Free Europe/Radio Liberty (referred to in this section as RFE/RL) operate in media markets in which authoritarian state and nonstate actors, including Russia, heavily invest in misinformation and disinformation campaigns designed to promote confusion and mistrust.(B)Sense of congressIt is the sense of Congress that RFE/RL should—(i)increase investigative reporting regarding the impacts of COVID–19, the political and social responses governments are taking in response to COVID–19, and the lasting impacts such actions will have on key political freedoms; and(ii)expand its digital first strategy.(6)Radio free asia(A)FindingCongress finds that Radio Free Asia (RFA) operates in a media market dominated by powerful state-run media that have invested heavily in media distortion and disinformation, including about COVID–19.(B)Sense of congressIt is the sense of Congress that RFA should—(i)commission technical experts to bolster efforts to counter social media tools, including bots used by some countries to promote misinformation;(ii)expand digital programming and local coverage to expose China’s media manipulation techniques; and(iii)increase English language content to help counter China’s propaganda directed toward English-speaking audiences.(7)Middle east broadcasting networks(A)FindingCongress finds that the Middle East Broadcasting Networks operate largely in closed media markets in which malign state and nonstate actors remain active.(B)Sense of congressIt is the sense of Congress that the Middle East Broadcasting Networks should—(i)continue plans to expand an investigative news unit; and(ii)work to ensure that reporting continues amidst operational challenges on the ground. (8)Open technology fund(A)FindingCongress finds that the Open Technology Fund works to advance internet freedom in repressive environments by supporting technologies that—(i)provide secure and uncensored access to USAGM’s content and the broader internet; and(ii)counter attempts by authoritarian governments to control the internet and restrict freedom online.(B)Sense of congressIt is the sense of Congress that the Open Technology Fund should—(i)support a broad range of technologies to respond to increasingly aggressive and sophisticated censorship and surveillance threats and provide more comprehensive and tailored support to USAGM’s networks; and(ii)provide direct assistance to USAGM’s networks to improve the digital security of reporting operations and journalists. (b)Department of state public diplomacy programs(1)FindingsCongress finds the following:(A)The Department of State’s public diplomacy programs build global networks that can address shared challenges, such as the COVID–19 pandemic, including through exchanges of researchers, public health experts, and scientists.(B)The programs referred to in subparagraph (A) play a critical role in creating open and resilient information environments where democracies can thrive, as articulated in the 2020 Public Diplomacy Strategic Plan, including by—(i)improving media quality with journalist training and reporting tours;(ii)conducting media literacy programs; and(iii)supporting media access activities. (C)The International Visitor Leadership Program and Digital Communications Network engaged journalists around the world to combat COVID–19 disinformation, promote unbiased reporting, and strengthen media literacy.(D)More than 12,000 physicians holding J–1 visas from 130 countries—(i)are engaged in residency or fellowship training at approximately 750 hospitals throughout the United States, the majority of whom are serving in States that have been the hardest hit by COVID–19; and(ii)throughout the pandemic, have served on the front lines of the medical workforce and in United States university labs researching ways to detect and treat the virus.(2)Visa processing briefingNot later than 30 days after the date of the enactment of this Act, the Assistant Secretary for Consular Affairs shall brief the appropriate congressional committees by providing—(A)a timeline for increasing visa processing capacities at embassies around the world, notably where there are—(i)many American citizens, including dual nationals; and(ii)many visa applicants for educational and cultural exchange programs that promote United States foreign policy objectives and economic stability to small businesses, universities, and communities across the United States; and(B)a detailed plan for using existing authorities to waive in-person appointments and interviews.(3)Global engagement center(A)FindingCongress finds that since the beginning of the COVID–19 pandemic, publications, websites, and platforms associated with China, Russia, and Iran have sponsored disinformation campaigns related to the COVID–19 pandemic, including falsely blaming the United States for the disease.(B)Sense of congressIt is the sense of Congress that the Global Engagement Center should continue its efforts to expose and counter state and non-state-sponsored disinformation related to COVID–19, the origins of COVID–19, and COVID–19 vaccinations. 109.Findings and sense of Congress regarding the United States International Development Finance Corporation(a)FindingsCongress finds the following:(1)The COVID–19 pandemic is causing a global economic recession, as evidenced by the global economic indicators described in paragraphs (2) through (4).(2)The United Nations Conference on Trade and Development determined that the COVID–19 pandemic pushed the global economy into recession in 2020 on a scale that has not been witnessed since the 1930s.(3)Developed countries are expected to experience a relatively more significant rebound in gross domestic product growth during 2021 than is expected to be experienced in developing countries, leading to concerns about a further expansion in the gap between rich and poor countries, particularly if this trend continues into 2022.(4)Global markets have suffered losses ranging between 5 percent and over 10 percent since the beginning of the pandemic. While markets are recovering in 2021, global job losses and unemployment rates remain high, with—(A)approximately 33,000,000 labor hours have been lost globally (13 per cent of the total hours lost) due to outright unemployment; and(B)an estimated additional 81,000,000 labor hours have been lost due to inactivity or underemployment.(5)Given the prolonged nature of the COVID–19 pandemic, African finance ministers have requested continued efforts to provide—(A)additional liquidity;(B)better market access;(C)more concessional resources; and(D)an extension in the Debt Service Suspension Initiative established by the Group of 20. (b)Sense of CongressIt is the sense of Congress that—(1)even when markets begin to recover in the future, it is likely that access to capital will be especially challenging for developing countries, which still will be struggling with the containment of, and the recovery from, the COVID–19 pandemic;(2)economic uncertainty and the inability of individuals and households to generate income are major drivers of political instability and social discord, which creates conditions for insecurity;(3)it is in the security and economic interests of the United States to assist in the economic recovery of developing countries that are made more vulnerable and unstable from the public health and economic impacts of the COVID–19 pandemic;(4)United States foreign assistance and development finance institutions should seek to blunt the impacts of a COVID–19 related economic recession by supporting investments in sectors critical to maintaining economic stability and resilience in low and middle income countries;(5)the need for the United States International Development Finance Corporation’s support for advancing development outcomes in less developed countries, as mandated by the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9601 et seq.), is critical to ensuring lasting and resilient economic growth in light of the COVID–19 pandemic’s exacerbation of economic hardships and challenges;(6)the United States International Development Finance Corporation should adjust its view of risk versus return by taking smart risks that may produce a lower rate of financial return, but produce significant development outcomes in responding to the economic effects of COVID–19; and(7)to mitigate the economic impacts of the COVID–19 recession, the United States International Development Finance Corporation should use its resources and authorities, among other things—(A)to ensure loan support for small- and medium-sized enterprises;(B)to offer local currency loans to borrowers for working capital needs;(C)to create dedicated financing opportunities for new customers that are experiencing financial hardship due to the COVID–19 pandemic; and(D)to work with other development finance institutions to create co-financing facilities to support customers experiencing hardship due to the COVID–19 pandemic.110.Sense of Congress regarding international cooperation to prevent and respond to future pandemicsIt is the sense of Congress that—(1)global pandemic preparedness and response requires international and regional cooperation and action;(2)the United States should lead efforts in multilateral fora, such as the Group of 7, the Group of 20, and the United Nations, by collaborating and cooperating with other countries and international and regional organizations, including the World Health Organization and other key stakeholders, to implement international strategies, tools, and agreements to better prevent, detect, and respond to future infectious disease threats before they become pandemics; and(3)the United States should enhance and expand coordination and collaboration among the relevant Federal departments and agencies, the Food and Agriculture Organization of the United Nations, the World Health Organization, and the World Organization for Animal Health, to advance a One Health approach toward preventing, detecting, and responding to zoonotic threats in the human-animal interface.111.Roles of the Department of State, the United States Agency for International Development, and the Centers for Disease Control and Prevention in pandemic response(a)Designation of lead agencies for coordination of the United States response to infectious disease outbreaks with severe or pandemic potentialIn the event of an infectious disease outbreak outside of the United States with pandemic potential, the President should designate agencies to lead specific aspects of the response efforts, including—(1)designating the Department of State to serve as the lead for diplomatic engagement, and related foreign policy efforts, including— (A)enhanced coordination of engagement with multilateral organizations and countries, and mobilization of donor contributions; and(B)support for United States citizens abroad;(2)designating the United States Agency for International Development to serve as the key lead agency for design and implementation of the United States international response, relief, and recovery assistance associated with the potential pandemic outbreak by leading programmatic activities, as necessary and appropriate, including—(A)immediate health, disaster assistance, and humanitarian response needs and prevention and preparedness activities in neighboring at-risk countries;(B)testing, treatment, and assistance with preventative care units and community care facilities;(C)surveillance, case investigation, and rapid response capability;(D)providing supplies, such as personal protective, screening, and treatment equipment;(E)conducting community outreach and communication and mobilization efforts;(F)logistics support; and(G)serving as lead agency for disease outbreak response abroad; and(3)designating the Centers for Disease Control and Prevention to serve as the public health lead for the international response to the potential pandemic outbreak by conducting activities, such as—(A)infection prevention and control, contact tracing, and laboratory surveillance and training;(B)building up, in coordination with the United States Agency for International Development, emergency operation centers;(C)providing education and outreach; and(D)assessing the safety and efficacy of vaccine and treatment candidates in the conduct of clinical trials in affected countries.112.USAID disaster surge capacity(a)Surge capacityAmounts authorized to be appropriated or otherwise made available to carry out part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), including funds made available for Assistance for Europe, Eurasia and Central Asia, may be used, in addition to amounts otherwise made available for such purposes, for the cost (including support costs) of individuals detailed to or employed by the United States Agency for International Development whose primary responsibility is to carry out programs in response to global health emergencies and natural or man-made disasters.(b)NotificationNot later than 15 days before making funds available to address man-made disasters pursuant to subsection (a), the Secretary of State or the Administrator of the United States Agency for International Development shall notify the appropriate congressional committees of such action.113.Statement of policy on humanitarian assistance to countries affected by pandemics(a)Statement of policyIt shall be the policy of the United States—(1)to ensure that United States assistance to address pandemics, including the provision of vaccines, reaches vulnerable and marginalized populations, including racial and religious minorities, refugees, internally displaced persons, migrants, stateless persons, women, children, the elderly, and persons with disabilities;(2)to ensure that United States assistance, including development finance, addresses the second order effects of a pandemic, including acute food insecurity; and(3)to protect and support humanitarian actors who are essential workers in preventing, mitigating and responding to the spread of a pandemic among vulnerable and marginalized groups described in paragraph (1), including ensuring that such humanitarian actors—(A)are exempted from unreasonable travel restrictions to ensure that they can effectively provide life-saving assistance; and (B)are prioritized as frontline workers in country vaccine distribution plans.(b)Facilitating effective and safe humanitarian assistanceThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, should carry out actions that accomplish the policies set forth in subsection (a), including by—(1)taking steps to ensure that travel restrictions implemented to help contain the spread of a pandemic are not applied to individuals authorized by the United States Government to travel to, or reside in, a designated country to provide assistance related to, or otherwise impacted by, an outbreak;(2)approving the usage of foreign assistance funding for the procurement of personal protective equipment by United States Government implementing partners from businesses within or nearby the country receiving foreign assistance on an urgent basis and in a manner consistent with efforts to respond to the spread of a pandemic in the United States; and(3)waiving certain travel restrictions implemented to help contain the spread of a pandemic in order to facilitate the medical evacuation of United States Government implementing partners, regardless of nationality. IIInternational pandemic prevention and preparedness201.Partner country definedIn this title, the term partner country means a foreign country in which the relevant Federal departments and agencies are implementing United States assistance for global health security and pandemic prevention and preparedness under this Act.202.Global health security strategy and report(a)In generalThe President shall develop, update, maintain, and advance a comprehensive strategy for improving global health security and pandemic prevention, preparedness, and response that—(1)clearly articulates the policy goals related to pandemic prevention, preparedness, and response, and actions necessary to elevate and strengthen United States diplomatic leadership in global health security and pandemic preparedness, including by building the expertise of the diplomatic corps; (2)improves the effectiveness of United States foreign assistance to prevent, detect, and respond to infectious disease threats, through a One Health approach, including through the advancement of the Global Health Security Agenda, the International Health Regulations (2005), and other relevant frameworks and programs that contribute to global health security and pandemic preparedness;(3)establishes specific and measurable goals, benchmarks, timetables, performance metrics, and monitoring and evaluation plans for United States foreign policy and assistance for global health security that promote learning and adaptation and reflect international best practices relating to global health security, transparency, and accountability;(4)establishes transparent means to improve coordination and performance by the relevant Federal departments and agencies and sets out clear roles and responsibilities that reflect the unique capabilities and resources of each such department and agency;(5)establishes mechanisms to improve coordination and avoid duplication of effort among the relevant Federal departments and agencies, partner countries, donor countries, the private sector, multilateral organizations, and other key stakeholders, and ensures collaboration at the country level;(6)supports, and is aligned with, partner country-led, global health security policy and investment plans, developed with input from key stakeholders, as appropriate;(7)prioritizes working with partner countries with—(A)demonstrated need, as identified through the Joint External Evaluation process, the Global Health Security Index classification of health systems, national action plans for health security, Global Health Security Agenda Action Packages, other risk-based assessments, and other complementary or successor indicators of global health security and pandemic preparedness; and(B)demonstrated commitment to transparency, including budget and global health data transparency, complying with the International Health Regulations (2005), investing in domestic health systems, and achieving measurable results;(8)reduces long-term reliance upon United States foreign assistance for global health security by—(A)helping build and enhance community resilience to infectious disease emergencies and threats, such as COVID–19 and Ebola;(B)ensuring that United States global health assistance is strategically planned and coordinated in a manner that contributes to the strengthening of overall health systems and builds the capacity of local organizations and institutions;(C)promoting improved domestic resource mobilization, co-financing, and appropriate national budget allocations for strong health systems, global health security, and pandemic preparedness and response in partner countries; and(D)ensuring partner country ownership of global health security strategies, data, programs, and outcomes;(9)supports health budget and workforce planning in partner countries, including training in public financial management and budget data transparency;(10)works to ensure that—(A)partner countries have national action plans for health security that are developed with input from key stakeholders, including communities and the private sector; and (B)United States foreign assistance for global health security is aligned with existing national action plans for health security in partner countries, developed with input from key stakeholders, including communities and the private sector, to the greatest extent practicable and appropriate; (11)strengthens linkages between complementary bilateral and multilateral foreign assistance programs, including efforts of the World Bank, the World Health Organization, the Global Fund to Fight AIDS, Tuberculosis, and Malaria, Gavi, the Vaccine Alliance, and regional health organizations, that contribute to the development of more resilient health systems and supply chains in partner countries with the capacity, resources, and personnel required to prevent, detect, and respond to infectious disease threats; and(12)supports innovation and partnerships with the private sector, health organizations, civil society, nongovernmental organizations, and health research and academic institutions to improve pandemic preparedness and response, including for the prevention and detection of infectious disease, and the development and deployment of effective, accessible, and affordable infectious disease tracking tools, diagnostics, therapeutics, and vaccines.(b)Submission of strategyNot later than 120 days after the date of the enactment of this Act, the President shall submit the strategy required under subsection (a) to the appropriate congressional committees.(c)Annual report(1)In generalNot later than 1 year after the submission of the strategy to the appropriate congressional committees under subsection (b), and not later than October 1 of each year thereafter for the following 4 fiscal years, the President shall submit a report to the appropriate congressional committees that describes—(A)the status of the implementation of the strategy required under subsection (a);(B)any necessary updates to the strategy;(C)the progress made in implementing the strategy, with specific information related to the progress toward improving countries’ ability to detect, respond and prevent the spread of infectious disease threats, such as COVID–19 and Ebola; and(D)details on the status of funds made available to carry out the purposes of this title.(2)Agency-specific plansThe reports required under paragraph (1) shall include specific implementation plans from each relevant Federal department and agency that describe—(A)how updates to the strategy may have impacted the agency’s plan during the preceding calendar year;(B)the progress made in meeting the goals, objectives, and benchmarks under implementation plans during the preceding year;(C)the anticipated staffing plans and contributions of the department or agency, including technical, financial, and in-kind contributions, to implement the strategy;(D)a transparent, open, and detailed accounting of obligations by each of the relevant Federal departments and agencies to implement the strategy, including—(i)the statutory source of obligated funds;(ii)the amounts obligated;(iii)implementing partners;(iv)targeted beneficiaries; and(v)activities supported;(E)the efforts of the relevant Federal department or agency to ensure that the activities and programs carried out pursuant to the strategy are designed to achieve maximum impact and enduring returns, including through specific activities to strengthen health systems, as appropriate; and(F)a plan for regularly reviewing and updating programs and partnerships, and for sharing lessons learned with a wide range of stakeholders in an open, transparent manner.(3)FormThe reports required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex. 203.Committee on Global Health Security and Pandemic and Biological Threats(a)Statement of policyIt shall be the policy of the United States—(1)to promote global health security as a core national and security interest; and(2)to ensure effective coordination and collaboration between the relevant Federal departments and agencies engaged domestically and internationally in efforts to advance the global health security of the United States, in accordance with paragraph (1). (b)Coordination(1)Defined termIn this subsection, the term pandemic threat means any infectious disease that—(A)has an aggregation of cases in a community that rises above what is normally expected in that population in that area;(B)has the potential to spread over several countries or continents; and (C)could, if not addressed, threaten the national security of the United States.(2)Committee on global health security and pandemic and biological threatsThere is authorized to be established, within the National Security Council, the Committee on Global Health Security and Pandemic and Biological Threats (referred to in this subsection as the Committee), whose day to day operations should be led by the Special Advisor for Global Health Security.(3)Special advisor for global health securityThe Special Advisor for Global Health Security referred to in paragraph (2)—(A)should serve as part of the staff of the National Security Council; and (B)may also be the Senior Director for a Global Health Security and Biodefense Directorate within the Executive Office of the President, who reports to the Assistant to the President for National Security Affairs.(4)CompositionThe Committee should include the following members:(A)The Director of National Intelligence.(B)The Secretary of State.(C)The Secretary of Defense.(D)The Secretary of Health and Human Services.(E)The Administrator of the United States Agency for International Development.(F)The Secretary of Agriculture.(G)The Secretary of the Treasury.(H)The Attorney General.(I)The Secretary of Homeland Security.(J)The Office of Management and Budget.(K)The Administrator of the Environmental Protection Agency.(L)The Director of the Centers for Disease Control and Prevention.(M)The Director of the Office of Science and Technology Policy.(N)The Assistant to the President for National Security Affairs, who should serve as the chairperson of the Committee.(O)Such other members as the President may designate.(5)Functions(A)In generalThe functions of the Committee should be—(i)to provide strategic guidance for the development of a policy framework for activities of the United States Government relating to global health security, including pandemic prevention, preparedness and response; and (ii)to ensure policy coordination between United States Government agencies, especially coordination between—(I)agencies with a primarily domestic mandate; and (II)agencies with an international mandate relating to global health security and pandemic threats.(B)ActivitiesIn carrying out the functions described in subparagraph (A), the Committee should—(i)conduct, in coordination with the heads of relevant Federal agencies, a review of existing United States health security policies and strategies and develop recommendations for how the Federal Government may regularly update and harmonize such policies and strategies to ensure the timely development of a comprehensive coordinated strategy to enable the United States Government to respond to pandemic threats and to monitor the implementation of such strategies;(ii)develop a plan for—(I)establishing an interagency National Center for Epidemic Forecasting and Outbreak Analytics; and (II)modernizing global early warning and trigger systems for scaling action to prevent, detect, respond to, and recover from emerging biological threats;(iii)provide policy-level recommendations to participating agencies regarding the Global Health Security Agenda goals, objectives, and implementation, and other international efforts to strengthen pandemic prevention, preparedness and response;(iv)review the progress toward, and working to resolve challenges in, achieving United States commitments under the GHSA; (v)develop protocols for coordinating and deploying a global response to emerging high-consequence infectious disease threats that outline the respective roles for relevant Federal agencies in facilitating and supporting such response operations that should facilitate the operational work of Federal agencies, and of the Special Advisor for Global Health Security;(vi)make recommendations regarding appropriate responses to specific pandemic threats and ensure the coordination of domestic and international agencies regarding the Federal Government’s efforts to prevent, detect, respond to, and recover from biological events; and(vii)take steps to strengthen the global pandemic supply chain and address any barriers to the timely delivery of supplies in response to a pandemic, including through engagement with the private sector, as appropriate;(C)develop policies and procedures to ensure the effective sharing of information from domestic and international sources about pandemic threats among the relevant Federal departments and agencies, State and local governments, and international partners and organizations; and(D)develop guidelines to enhance and improve the operational coordination between State and local governments and Federal agencies with respect to pandemic threats.(6)Foreign affairs responsibilitiesThe Committee should not assume any foreign affairs responsibilities of the Secretary of State, including the responsibility to oversee the implementation of programs and policies that advance global health security within foreign countries.(7)Specific roles and responsibilities(A)In generalThe heads of the agencies listed in paragraph (4) should—(i)make global health security and pandemic threat reduction a high priority within their respective agencies, and include global health security and pandemic threat reduction-related activities within their respective agencies’ strategic planning and budget processes;(ii)designate a senior-level official to be responsible for global health security and pandemic threat reduction at each of their respective agencies;(iii)designate, in accordance with paragraph (4), an appropriate representative at the Assistant Secretary level or higher to participate on the Committee in instances where the head of the agency cannot participate;(iv)keep the Committee apprised of Global Health Security and pandemic threat reduction-related activities undertaken within their respective agencies;(v)ensure interagency cooperation and collaboration and maintain responsibility for agency-related programmatic functions including, as applicable, in coordination with host governments, country teams, and global health security in-country teams; and(vi)keep the Committee apprised of GHSA-related activities undertaken within their respective agencies.(B)Additional roles and responsibilitiesIn addition to the roles and responsibilities described in subparagraph (A), the heads of the agencies described in paragraph (4) should carry out their respective roles and responsibilities described in Executive Order 13747 (81 Fed. Reg. 78701; relating to Advancing the Global Health Security Agenda to Achieve a World Safe and Secure from Infectious Disease Threats) and the National Security Memorandum-1 on United States Global Leadership to Strengthen the International COVID–19 Response and to Advance Global Health Security and Biological Preparedness, as in effect on the day before the date of the enactment of this Act. 204.United States overseas global health security and diplomacy coordination and strategy(a)EstablishmentThere is established, within the Department of State, a Special Representative for United States International Activities to Advance Global Health Security and Diplomacy Overseas (referred to in this section as the Special Representative). (b)Appointment; qualificationsThe Special Representative—(1)shall be appointed by the President, by and with the advice and consent of the Senate;(2)shall report to the Secretary of State; and(3)shall have—(A)demonstrated knowledge and experience in the fields of development and public health, epidemiology, or medicine; and(B)relevant diplomatic, policy, and political expertise.(c)AuthoritiesThe Special Representative is authorized—(1)to operate internationally to carry out the purposes of this title;(2)to lead in developing a global pandemic prevention, preparedness and response framework to support global pandemic prevention, preparedness, responses and recovery efforts, including through—(A)diplomatic engagement and related foreign policy efforts, such as multilateral and bilateral arrangements, enhanced coordination of engagement with multilateral organizations and countries, and the mobilization of donor contributions; and(B)support for United States citizens living abroad, including consular support;(3)to serve as the representative of the Secretary of the State on the Committee on Global Health Security and Pandemic and Biological Threats under section 202;(4)to represent the United States on the Fund for Global Health Security and Pandemic Prevention and Preparedness established pursuant to section 302(a); (5)to transfer and allocate United States foreign assistance funding authorized to be appropriated pursuant to subsection (f) to the relevant Federal departments and agencies implementing the strategy required under section 202, in coordination with the Office of Management and Budget, the United States Agency for International Development, the Department of Health and Human Services, and the Office of Foreign Assistance Resources in the Department of State;(6)to utilize detailees, on a reimbursable or nonreimbursable basis, from the relevant Federal departments and agencies and hire personal service contractors, who may operate domestically and internationally, to ensure that the Office of the Special Representative has access to the highest quality experts available to the United States Government to carry out the functions under this Act; and(7)to perform such other functions as the Secretary of State may assign.(d)DutiesThe Special Representative shall coordinate, manage, and oversee United States foreign policy, diplomatic efforts, and foreign assistance funded with amounts appropriated pursuant to subsection (f) to advance the United States Global Health Security and Diplomacy Strategy developed pursuant to section 202, including by—(1)developing and coordinating a global pandemic prevention, preparedness and response framework to support pandemic preparedness, responses and recovery efforts, and related foreign policy measures, such as multilateral and bilateral arrangements;(2)enhancing engagement with multilateral organizations and partner countries, including through the mobilization of donor support;(3)enhancing coordination of consular services for United States citizens abroad in the event of a global health emergency;(4)ensuring effective program coordination and implementation by the relevant Federal departments and agencies by—(A)formulating, issuing, and updating related policy guidance;(B)establishing, in consultation with the United States Agency for International Development and the Centers for Disease Control and Prevention, unified auditing, monitoring, and evaluation plans;(C)aligning, in coordination with United States chiefs of mission and country teams in partner countries—(i)the foreign assistance resources funded with amounts appropriated pursuant to subsection (f); and (ii)the implementation plans required under section 202(c)(2) with the relevant Federal departments and agencies in a manner that—(I)is consistent with Executive Order 13747 (81 Fed. Reg. 78701; relating to Advancing the Global Health Security Agenda to Achieve a World Safe and Secure from Infectious Disease Threats); (II)is consistent with the National Security Memorandum on United States Global Leadership to Strengthen the International COVID–19 Response and to Advance Global Health Security and Biological Preparedness, issued by President Biden on January 21, 2021; and (III)reflects and leverages the unique capabilities of each such department and agency;(D)convening, as appropriate, an interagency working group on pandemic prevention and preparedness, headed by the Special Representative and including representatives from the relevant Federal departments and agencies, to facilitate coordination of activities relating to pandemic prevention and preparedness in partner countries under this Act;(E)working with, and leveraging the expertise and activities of, the Office of the United States Global AIDS Coordinator, the Office of the United States Global Malaria Coordinator, and similar or successor entities that are implementing United States global health assistance overseas; and(F)avoiding duplication of effort and working to resolve policy, program, and funding disputes among the relevant Federal departments and agencies;(5)leading diplomatic efforts to identify and address current and emerging threats to global health security;(6)ensuring, in coordination with the Secretary of Health and Human Services and the Administrator of the United States Agency for International Development, effective representation of the United States in relevant international forums, including at the World Health Organization, the World Health Assembly, and meetings of the Global Health Security Agenda and of the Global Health Security Initiative;(7)working to enhance coordination with, and transparency among, the governments of partner countries and key stakeholders, including the private sector;(8)promoting greater donor and national investment in partner countries to build more resilient health systems and supply chains, including through representation and participation in a multilateral, catalytic financing mechanism for global health security and pandemic prevention and preparedness, consistent with title III;(9)securing bilateral and multilateral financing commitments to advance the Global Health Security Agenda, including through funding for the financing mechanism described in title III; and(10)providing regular updates to the appropriate congressional committees regarding the fulfillment of the duties described in this subsection.(e)Deputy RepresentativeThe Special Representative should be supported by a deputy, who—(1)should be an employee of the United States Agency for International Development serving in a career or noncareer position in the Senior Executive Service or at the level of a Deputy Assistant Administrator or higher;(2)should have demonstrated knowledge and experience in the fields of development and public health, epidemiology, or medicine; and (3)serves concurrently as the deputy and performs the functions described in section 3(h) of Executive Order 13747 (81 Fed. Reg. 78701). (f)Authorization of appropriations(1)In generalThere is authorized to be appropriated $3,000,000,000, for the 5-year period beginning on October 1, 2022, to carry out the purposes of this section and title III, which, in consultation with the appropriate congressional committees and subject to the requirements under chapters 1 and 10 of part I and section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), may include support for—(A)enhancing preparedness in partner countries through implementation of the Global Health Security Strategy developed pursuant to section 202;(B)replenishing the Emergency Reserve Fund at the United States Agency for International Development, established pursuant to section 7058(c)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) to address new or emerging infectious disease threats, as necessary and appropriate;(C)United States contributions to the World Bank Health Emergency Preparedness and Response Multi-Donor Fund; and(D)United States contributions to a multilateral, catalytic financing mechanism for global health security and pandemic prevention and preparedness described in section 302.(2)ExceptionSection 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107) shall not apply to assistance made available pursuant to this subsection. 205.ResilienceIt shall be the policy of the United States to support the growth of healthier, more stable societies, while advancing the global health security interests of the United States by working with key stakeholders—(1)in developing countries that are highly vulnerable to the emergence, reemergence, and spread of infectious diseases with pandemic potential, including diseases resulting from natural and manmade disasters, human displacement, loss of natural habitat, poor access to water, sanitation, and hygiene, and other political, security, economic, and climatic shocks and stresses;(2)to develop effective tools to identify, analyze, forecast, and mitigate the risks that make such countries vulnerable;(3)to better integrate short-, medium-, and long-term recovery efforts into global health emergency response and disaster relief; and(4)to ensure that international assistance and financing tools are effectively designed, objectively informed, strategically targeted, carefully coordinated, reasonably adapted, and rigorously monitored and evaluated in a manner that advances the policy objectives under this section.206.Strengthening health systems(a)Statement of policyIt shall be the policy of the United States to ensure that bilateral global health assistance programs are effectively managed and coordinated to contribute to the strengthening of health systems in each country in which such programs are carried out, as necessary and appropriate.(b)CoordinationThe Administrator of the United States Agency for International Development (referred to in this section as USAID) shall work with the Director of the Centers for Disease Control and Prevention, the Global Malaria Coordinator, and the United States Global AIDS Coordinator and Special Representative for Global Health Diplomacy at the Department of State to identify areas of collaboration and coordination in countries with global health programs and activities undertaken by USAID pursuant to the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25) and other relevant statutes to ensure that such activities contribute to health systems strengthening.(c)Pilot program(1)In generalThe Administrator of USAID should identify not fewer than 5 countries in which the United States has significant bilateral investments in global health to develop an integrated approach toward health systems strengthening that takes advantage of all sources of funding for global health in such country, with the aim of establishing a model for coordinating health systems strengthening activities in additional countries in the future.(2)AssessmentIn the countries selected under paragraph (1), USAID missions, in consultation with USAID’s Office of Health Systems Strengthening, should conduct an assessment that—(A)takes a comprehensive view of the constraints in the country’s health system that prevent the achievement of desired outcomes of United States Government-supported health programs;(B)identifies the best opportunities for improving health systems to achieve improved outcomes, including obstacles to health service delivery;(C)maps the resources of the country and other donors in the health sector with a focus on investment in health system strengthening; and(D)develops and implements a new or revised 5-year strategy for United States assistance, based on the results of the assessment described in subparagraph (A), to strengthen the country’s health system that—(i)provides a framework for implementing such strategy;(ii)identifies key areas for United States Government investments to strengthen the health system in alignment with other donors;(iii)specifies the anticipated role of health programs undertaken by each of the relevant Federal departments and agencies operating in the country in implementing such strategy; and(iv)includes clear goals, benchmarks, outputs, desired outcomes, a means of measuring progress and a cost analysis.(3)Strategies to strengthen health systemsUSAID missions in countries identified pursuant paragraph (1) should develop a strategy to strengthen health systems based on the assessment developed pursuant to paragraph (2) that—(A)ensures complementarity with priorities identified under any other action plan focused on strengthening a country’s health system, such as the World Health Organization’s Joint External Evaluation and National Action Plans for Health Security;(B)identifies bureaucratic barriers and inefficiencies, including poor linkages between government ministries and between ministries and donor agencies and the extent of any corruption, and identify actions to overcome such barriers;(C)identifies potential obstacles to the implementation of the strategy, such as issues relating to lack of political will or poor governance of an effective health system at all levels of the country’s public health systems, especially with respect to governing bodies and councils at the provincial, district, and community levels;(D)includes proposals for mobilizing sufficient and durable financing for health systems;(E)identifies barriers to building and retaining an effective frontline health workforce with key global health security capacities, informed by the International Health Regulations (2005), including—(i)strengthened data collection and analysis;(ii)data driven decisionmaking capacity; and(iii)recommendations for partner country actions to achieve a workforce that conforms with the World Health Organization’s recommendation for at least 44.5 doctors, nurses, and midwives for every 10,000 people;(F)identifies deficiencies in information systems and communication technologies that prevent linkages at all levels of the health system delivery and medical supply systems and promotes interoperability across data systems with real time data, while protecting data security; (G)identifies weaknesses in supply chain and procurement systems and practices, and recommends ways to improve the efficiency, transparency, and effectiveness of such systems and practices;(H)identifies obstacles to health service access and quality and improved health outcomes for women and girls, and for the poorest and most vulnerable, including a lack of social support and other underlying causes, and recommendations for how to overcome such obstacles;(I)includes plans for integrating innovations in health technologies, services, and systems;(J)identifies barriers to health literacy, community engagement, and patient empowerment, and recommendations for overcoming such barriers; (K)includes proposals for strengthening community health systems and the community-based health workforce informed by the World Health Organization guideline on health policy and system support to optimize community health worker programmes (2018), including the professionalization of community health workers; and (L)describes the role of the private sector and nongovernmental health providers, including community groups engaged in health promotion and mutual assistance and other institutions engaged in health delivery, including the extent to which the local population utilizes such health services.(4)ConsultationIn developing a strategy pursuant to paragraph (3), each USAID mission should consult with a wide variety of stakeholders, including—(A)relevant partner government institutions;(B)professional associations;(C)patient groups;(D)civil society organizations (including international nongovernmental organizations with relevant expertise in program implementation); and(E)the private sector.(d)International efforts(1)CoordinationThe Secretary of State, in coordination with the Administrator of USAID, should work with the Global Fund to Fight AIDS, Tuberculosis, and Malaria, Gavi, the Vaccine Alliance, bilateral donors, and other relevant multilateral and international organizations and stakeholders to develop—(A)shared core indicators for strengthened health systems;(B)agreements among donors that reporting requirements for health systems come from country systems to reduce the burden placed on partner countries;(C)structures for joint assessments, plans, auditing, and consultations; and(D)a regularized approach to coordination on health systems strengthening.(e)Public private partnerships To improve health systems strengthening(1)Inclusion in country strategiesThe country strategies developed under subsection (c)(3) should include a section that—(A)discusses the role of the private sector (including corporate, local, and international organizations with relevant expertise); and(B)identifies relevant opportunities for the private sector—(i)to accelerate research and development of innovative health and information technology, and to offer training related to its use;(ii)to contribute to improvements in health administration and management processes;(iii)to improve system efficiency;(iv)to develop training related to clinical practice guidelines; and(v)to help countries develop systems for documenting outcomes and achievements related to activities undertaken to strengthen the health sector.(f)Authorization for use of fundsAmounts authorized to be appropriated or otherwise made available to carry out section 104 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b) may be made available to carry out this section. 207.Additional authorities(a)Foreign Assistance Act of 1961Chapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended—(1)in section 104(c)(1) (22 U.S.C. 2151b(c)(1)), by inserting (emphasizing health systems strengthening, as appropriate) after health services;(2)in section 104A (22 U.S.C. 2151b–2)—(A)in subsection (b)(3)(D), by striking including health care systems, under other international donor support and inserting including through support for health systems strengthening, under other donor support; and(B)in subsection (f)(3)(Q), by inserting the Office of the United States Global AIDS Coordinator, partner countries, and the Global Fund to Fight AIDS, Tuberculosis, and Malaria to ensure that their actions support the activities taken to strengthen the overall health systems in recipient countries, and efforts by after efforts by; and(3)in section 104B(g)(2) (22 U.S.C. 2151b–3(g)(2)), by inserting strengthening the health system of the country and after contribute to.(b)United States Leadership against HIV/AIDS, Tuberculosis, and Malaria Act of 2003Section 204 of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7623) is amended—(1)in subsection (a)—(A)in paragraph (1)(A), by inserting in a manner that is coordinated with, and contributes to, efforts through other assistance activities being carried out to strengthen national health systems and health policies after systems; and(B)in paragraph (2)—(i)in subparagraph (C), by inserting as part of a strategy to improve overall health before the semicolon at the end;(ii)in subparagraph (D), by striking and at the end;(iii)in subparagraph (E), by striking the period at the end and inserting ; and; and(iv)by adding at the end the following:(F)to contribute to efforts that build health systems capable of preventing, detecting and responding to HIV/AIDS, tuberculosis, malaria and other infectious diseases with pandemic potential.; and(2)in subsection (b), by striking receive funding to carry out programs to combat HIV/AIDS, tuberculosis, and malaria and inserting more effectively budget for and receive funding to carry out programs to strengthen health systems such that countries are able to more effectively combat HIV/AIDS, tuberculosis, and malaria, to prevent, respond and detect other diseases with pandemic potential,. 208.Authorization for United States participation in the Coalition for Epidemic Preparedness Innovations(a)In generalThe United States is authorized to participate in the Coalition for Epidemic Preparedness Innovations (referred to in this section as CEPI).(b)Investors Council and Board of Directors(1)Initial designationThe President shall designate an employee of the United States Agency for International Development to serve on the Investors Council and, if nominated, on the Board of Directors of CEPI, as a representative of the United States during the period beginning on the date of such designation and ending on September 30, 2022.(2)Ongoing designationsThe President may designate an employee of the relevant Federal department or agency with fiduciary responsibility for United States contributions to CEPI to serve on the Investors Council and, if nominated, on the Board of Directors of CEPI, as a representative of the United States. (3)QualificationsAny employee designated pursuant to paragraph (1) or (2) shall have demonstrated knowledge and experience in the fields of development and public health, epidemiology, or medicine, from the Federal department or agency with primary fiduciary responsibility for United States contributions pursuant to subsection (c).(c)ConsultationNot later than 60 days after the date of the enactment of this Act, the employee designated pursuant to subsection (b)(1) shall consult with the appropriate congressional committees regarding—(1)the manner and extent to which the United States plans to participate in CEPI, including through the governance of CEPI;(2)any planned financial contributions from the United States to CEPI; and(3)how participation in CEPI is expected to support—(A)the United States Global Health Security Strategy required under this Act;(B)the applicable revision of the National Biodefense Strategy required under section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104); and (C)any other relevant programs relating to global health security and biodefense.(d)United States contributions(1)Sense of congressIt is the sense of Congress that the President, consistent with the provisions under section 10003(a)(1) of the American Rescue Plan Act of 2021, should make an immediate contribution to CEPI in the amount of $300,000,000, to expand research and development of vaccines to combat the spread of COVID–19 variants. (2)NotificationNot later than 15 days before a contribution is made available pursuant to paragraph (1), the President shall notify the appropriate congressional committees of the details of the amount, purposes, and national interests served by such contribution. 209.National intelligence estimate and briefing regarding novel diseases and pandemic threats(a)Defined termIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Select Committee on Intelligence of the Senate;(3)the Committee on Health, Education, Labor, and Pensions of the Senate;(4)the Committee on Foreign Affairs of the House of Representatives;(5)the Permanent Select Committee on Intelligence of the House of Representatives; and(6)the Committee on Energy and Commerce of the House of Representatives.(b)National Intelligence Estimates(1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter for the following 4 years, the National Intelligence Council shall submit to the appropriate committees of Congress a National Intelligence Estimate regarding the risks posed to the national security interests of the United States by the emergence, reemergence, and overseas transmission of pathogens with pandemic potential.(2)ElementsThe National Intelligence Estimate submitted pursuant to paragraph (1) shall—(A)identify the countries or regions most vulnerable to the emergence or reemergence of a pathogen with pandemic potential, including the most likely sources and pathways of such emergence or reemergence, whether naturally occurring, accidental, or deliberate;(B)assess the likelihood that a pathogen described in subparagraph (A) will spread to the United States, the United States Armed Forces, diplomatic or development personnel of the United States stationed abroad, or citizens of the United States living abroad in a manner that could lead to an epidemic in the United States or otherwise affect the national security or economic prosperity of the United States;(C)assess the preparedness of countries around the world, particularly those identified pursuant to subparagraph (A), to prevent, detect, and respond to pandemic threats; and(D)identify any scientific, capacity, or governance gaps in the preparedness of countries identified pursuant to subparagraph (A), including an analysis of the capacity and performance of any country or entity described in subparagraph (C) in complying with biosecurity standards, as applicable.(c)Congressional briefingsThe National Intelligence Council shall provide an annual briefing to the appropriate committees of Congress regarding—(1)the most recent National Intelligence Estimate submitted pursuant to subsection (b)(1); and(2)the emergence or reemergence of pathogens with pandemic potential that could lead to an epidemic described in subsection (b)(2)(B).(d)Public availabilityThe Director of National Intelligence shall make publicly available an unclassified version of each National Intelligence Estimate submitted pursuant to subsection (b)(1). 210.Pandemic early warning network(a)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, the Secretary of Health and Human Services, and the heads of the other relevant Federal departments and agencies, shall work with the World Health Organization and other key stakeholders to establish or strengthen effective early warning systems, at the partner country, regional, and international levels, that utilize innovative information and analytical tools and robust review processes to track, document, analyze, and forecast infectious disease threats with epidemic and pandemic potential.(b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Health and Human Services and the heads of the other relevant Federal departments and agencies, shall submit a report to the appropriate congressional committees that describes United States Government efforts and opportunities to establish or strengthen effective early warning systems for infectious disease threats.211.International emergency operations(a)Sense of CongressIt is the sense of Congress that it is essential to enhance the capacity of key stakeholders to effectively operationalize early warning and execute multi-sectoral emergency operations during an infectious disease outbreak, particularly in countries and areas that deliberately withhold critical global health data and delay access during an infectious disease outbreak in advance of the next infectious disease outbreak with pandemic potential.(b)Public health emergencies of international concernThe Secretary of State, in coordination with the Secretary of Health and Human Services, should work with the World Health Organization and like-minded member states to adopt an approach toward assessing infectious disease threats under the International Health Regulations (2005) for the World Health Organization to identify and transparently communicate, on an ongoing basis, varying levels of risk leading up to a declaration by the Director General of the World Health Organization of a Public Health Emergency of International Concern for the duration and in the aftermath of such declaration.(c)Emergency operationsThe Secretary of State, in coordination with the United States Agency for International Development and other relevant Federal departments and agencies and consistent with the requirements under the International Health Regulations (2005) and the objectives of the World Health Organization’s Health Emergencies Programme, the Global Health Security Agenda, and national actions plans for health security, shall work, in coordination with the World Health Organization, with partner countries and other key stakeholders to support the establishment, strengthening, and rapid response capacity of global health emergency operations centers, at the national and international levels, including efforts—(1)to collect and share data, assess risk, and operationalize early warning;(2)to secure, including through utilization of stand-by arrangements and emergency funding mechanisms, the staff, systems, and resources necessary to execute cross-sectoral emergency operations during the 48-hour period immediately following an infectious disease outbreak with pandemic potential; and(3)to organize and conduct emergency simulations. IIIFinancing mechanism for global health security and pandemic prevention and preparedness301.Eligible partner country definedIn this title, the term eligible partner country means a country in which the Fund for Global Health Security and Pandemic Prevention and Preparedness to be established under section 302 may finance global health security and pandemic prevention and preparedness assistance programs under this Act based on the country’s demonstrated—(1)need, as identified through the Joint External Evaluation process, the Global Health Security Index classification of health systems, national action plans for health security, and other complementary or successor indicators of global health security and pandemic prevention and preparedness; and(2)commitment to transparency, including—(A)budget and global health data transparency;(B)complying with the International Health Regulations (2005);(C)investing in domestic health systems; and (D)achieving measurable results.302.Establishment of Fund for Global Health Security and Pandemic Prevention and Preparedness(a)Negotiations for establishment of Fund for Global Health Security and Pandemic Prevention and PreparednessThe Secretary of State, in coordination with the Secretary of the Treasury, the Administrator of the United States Agency for International Development, the Secretary of Health and Human Services, and the heads of other relevant Federal departments and agencies, as necessary and appropriate, should seek to enter into negotiations with donors, relevant United Nations agencies, including the World Health Organization, and other key multilateral stakeholders, to establish—(1)a multilateral, catalytic financing mechanism for global health security and pandemic prevention and preparedness, which may be known as the Fund for Global Health Security and Pandemic Prevention and Preparedness (in this title referred to as the Fund), to address the need for and secure durable financing in accordance with the provisions of this section; and(2)an Advisory Board to the Fund in accordance with section 305.(b)PurposesThe purposes of the Fund should be—(1)to close critical gaps in global health security and pandemic prevention and preparedness; and (2)to build capacity in eligible partner countries in the areas of global health security, infectious disease control, and pandemic prevention and preparedness, in a manner that—(A)prioritizes capacity building and financing availability in eligible partner countries;(B)incentivizes countries to prioritize the use of domestic resources for global health security and pandemic prevention and preparedness;(C)leverages government, nongovernment, and private sector investments;(D)regularly responds to and evaluates progress based on clear metrics and benchmarks, such as the Joint External Evaluation and the Global Health Security Index;(E)aligns with and complements ongoing bilateral and multilateral efforts and financing, including through the World Bank, the World Health Organization, the Global Fund to Fight AIDS, Tuberculosis, and Malaria, the Coalition for Epidemic Preparedness and Innovation, and Gavi, the Vaccine Alliance; and(F)helps countries accelerate and achieve compliance with the International Health Regulations (2005) and the fulfillment of the Global Health Security Agenda 2024 Framework not later than 5 years after the date on which the Fund is established, in coordination with the ongoing Joint External Evaluation national action planning process.(c)Executive Board(1)In generalThe Fund should be governed by a transparent and accountable body (referred to in this title as the Executive Board), which should be composed of not more than 20 representatives of donor governments, foundations, academic institutions, civil society, indigenous people, and the private sector that meet a minimum threshold in annual contributions and agree to uphold transparency measures.(2)DutiesThe Executive Board should—(A)be charged with approving strategies, operations, and grant making authorities in order to conduct effective fiduciary, monitoring, and evaluation efforts, and other oversight functions;(B)be comprised only of contributors to the Fund at not less than the minimum threshold to be established pursuant to paragraph (1);(C)determine operational procedures such that the Fund is able to effectively fulfill its mission; (D)provide oversight and accountability for the Fund in collaboration with the Inspector General to be established pursuant to section 304(e)(1)(A); and (E)develop and utilize a mechanism to obtain formal input from partner countries relative to lessons learned with regard to program implementation. (3)CompositionThe Executive Board should include—(A)representatives of the governments of founding permanent member countries who, in addition to the requirements under paragraph (1), qualify based upon meeting an established initial contribution threshold, which should be not less than 10 percent of total initial contributions, and a demonstrated commitment to supporting the International Health Regulations (2005);(B)a geographically diverse group of term members who—(i)come from academic institutions, civil society, including indigenous organizations, and the private sector; and (ii)are selected by the permanent members on the basis of their experience and commitment to innovation, best practices, and the advancement of global health security objectives; (C)representatives of the World Health Organization;(D)the chair of the Global Health Security Steering Group; and(E)representatives from low- and middle-income countries that are or will be implementing a national pandemic prevention plan.(4)QualificationsIndividuals appointed to the Executive Board should have demonstrated knowledge and experience across a variety of sectors, including human and animal health, agriculture, development, defense, finance, research, and academia.(5)Conflicts of interest(A)Technical expertsThe Executive Board may include independent technical experts who are not affiliated with, or employed by, a recipient country or organization.(B)Multilateral bodies and institutionsExecutive Board members appointed pursuant to paragraph (3)(C) should recuse themselves from matters presenting conflicts of interest, including financing decisions relating to such bodies and institutions.(6)United states representation(A)Founding permanent memberThe Secretary of State should seek—(i)to establish the United States as a founding permanent member of the Fund; and (ii)to ensure that the United States is represented on the Executive Board by an officer or employee of the United States, who shall be appointed by the President.(B)Effective and termination dates(i)Effective dateThis paragraph shall take effect upon the date on which the Secretary of State certifies and submits to Congress an agreement establishing the Fund.(ii)Termination dateThe membership established pursuant to subparagraph (A) shall terminate upon the date of termination of the Fund.(7)Removal proceduresThe Fund should establish procedures for the removal of members of the Executive Board who—(A)engage in a consistent pattern of human rights abuses;(B)fail to uphold global health data transparency requirements; or (C)otherwise violate the established standards of the Fund, including in relation to corruption.303.Authorities(a)Program objectives(1)In generalIn carrying out the purpose set forth in section 302, the Fund, acting through the Executive Board, should— (A)provide grants, including challenge grants, technical assistance, concessional lending, catalytic investment funds, and other innovative funding mechanisms, as appropriate—(i)to help eligible partner countries close critical gaps in health security, as identified through the Joint External Evaluation process, the Global Health Security Index classification of health systems, and national action plans for health security and other complementary or successor indicators of global health security and pandemic prevention and preparedness; and(ii)to support measures that enable such countries, at the national and subnational levels, and in partnership with civil society and the private sector, to strengthen and sustain resilient health systems and supply chains with the resources, capacity, and personnel required to prevent, detect, mitigate, and respond to infectious disease threats, including zoonotic spillover, before they become pandemics; and (B)develop recommendations for a mechanism for assisting countries that are at high risk for zoonotic spillover events with pandemic potential to participate in the Global Health Security Agenda and the Joint External Evaluations.(2)Activities supportedThe activities to be supported by the Fund should include efforts—(A)to enable eligible partner countries to formulate and implement national health security and pandemic prevention and preparedness action plans, advance action packages under the Global Health Security Agenda, and adopt and uphold commitments under the International Health Regulations (2005) and other related international health agreements and arrangements, as appropriate;(B)to support health security budget planning in eligible partner countries, including training in public financial management and budget and health data transparency;(C)to strengthen the health workforce, including hiring, training, and deploying experts to improve frontline prevention of, and monitoring and preparedness for, unknown, new, emerging, or reemerging pathogens, epidemics, and pandemic threats;(D)to improve infection prevention and control and the protection of healthcare workers within healthcare settings;(E)to combat the threat of antimicrobial resistance;(F)to strengthen laboratory capacity and promote biosafety and biosecurity through the provision of material and technical assistance;(G)to reduce the risk of bioterrorism, zoonotic disease spillover, and accidental biological release;(H)to build technical capacity to manage health supply chains for commodities, equipment, and supplies, including for personal protective equipment, testing reagents, and other lifesaving supplies, through effective forecasting, procurement, warehousing, and delivery from central warehouses to points of service in both the public and private sectors;(I)to enable bilateral, regional, and international partnerships and cooperation, including through pandemic early warning systems and emergency operations centers, to identify and address transnational infectious disease threats exacerbated by natural and man-made disasters, human displacement, and zoonotic infection;(J)to establish partnerships for the sharing of best practices and enabling eligible countries to meet targets and indicators under the Joint External Evaluation process, the Global Health Security Index classification of health systems, and national action plans for health security relating to the prevention, detection, and treatment of neglected tropical diseases;(K)to build the technical capacity of eligible partner countries to prepare for and respond to second order development impacts of infectious disease outbreaks, while accounting for the differentiated needs and vulnerabilities of marginalized populations;(L)to develop and utilize metrics to monitor and evaluate programmatic performance and identify best practices, including in accordance with Joint External Evaluation benchmarks, Global Health Security Agenda targets, and Global Health Security Index indicators;(M)to develop and deploy mechanisms to enhance the transparency and accountability of global health security and pandemic prevention and preparedness programs and data, in compliance with the International Health Regulations (2005), including through the sharing of trends, risks, and lessons learned; (N)to develop and implement simulation exercises, produce and release after action reports, and address related gaps; (O)to support countries in conducting Joint External Evaluations; and(P)to improve surveillance capacity in partner counties such that those countries are better able to detect and respond to known and unknown pathogens and zoonotic infectious diseases.(3)Implementation of program objectivesIn carrying out the objectives under paragraph (1), the Fund should work to eliminate duplication and waste by upholding strict transparency and accountability standards and coordinating its programs and activities with key partners working to advance global health security and pandemic prevention and preparedness, including—(A)governments, civil society, nongovernmental organizations, research and academic institutions, and private sector entities in eligible partner countries;(B)the pandemic early warning systems and international emergency operations centers to be established under sections 210 and 211;(C)the World Health Organization;(D)the Global Health Security Agenda;(E)the Global Health Security Initiative;(F)the Global Fund to Fight AIDS, Tuberculosis, and Malaria;(G)the United Nations Office for the Coordination of Humanitarian Affairs, UNICEF, and other relevant funds, programs, and specialized agencies of the United Nations;(H)Gavi, the Vaccine Alliance;(I)the Coalition for Epidemic Preparedness Innovations (CEPI); and(J)the Global Polio Eradication Initiative.(b)PriorityIn providing assistance under this section, the Fund should give priority to low-and lower middle income countries with—(1)low scores on the Global Health Security Index classification of health systems;(2)measurable gaps in global health security and pandemic prevention and preparedness identified under Joint External Evaluations and national action plans for health security;(3)demonstrated political and financial commitment to pandemic prevention and preparedness; and(4)demonstrated commitment to upholding global health budget and data transparency and accountability standards, complying with the International Health Regulations (2005), investing in domestic health systems, and achieving measurable results.(c)Eligible grant recipientsGovernments and nongovernmental organizations should be eligible to receive grants as described in this section.304.Administration(a)Appointment of AdministratorThe Executive Board should appoint an Administrator, who should be responsible for managing the day-to-day operations of the Fund.(b)Authority To accept and solicit contributionsThe Fund should be authorized to solicit and accept contributions from governments, the private sector, foundations, individuals, and nongovernmental entities.(c)Accountability of funds and criteria for programsAs part of the negotiations described in section 302(a), the Secretary of the State, consistent with subsection (d), shall—(1)take such actions as are necessary to ensure that the Fund will have in effect adequate procedures and standards to account for and monitor the use of funds contributed to the Fund, including the cost of administering the Fund; and(2)seek agreement on the criteria that should be used to determine the programs and activities that should be assisted by the Fund.(d)Selection of partner countries, projects, and recipientsThe Executive Board should establish—(1)eligible partner country selection criteria, to include transparent metrics to measure and assess global health security and pandemic prevention and preparedness strengths and vulnerabilities in countries seeking assistance;(2)minimum standards for ensuring eligible partner country ownership and commitment to long-term results, including requirements for domestic budgeting, resource mobilization, and co-investment;(3)criteria for the selection of projects to receive support from the Fund;(4)standards and criteria regarding qualifications of recipients of such support;(5)such rules and procedures as may be necessary for cost-effective management of the Fund; and(6)such rules and procedures as may be necessary to ensure transparency and accountability in the grant-making process.(e)Additional transparency and accountability requirements(1)Inspector general(A)In generalThe Secretary of State shall seek to ensure that—(i)the Fund maintains an independent Office of the Inspector General; and(ii)such office has the requisite resources and capacity to regularly conduct and publish, on a publicly accessible website, rigorous financial, programmatic, and reporting audits and investigations of the Fund and its grantees.(B)Sense of congress on corruptionIt is the sense of Congress that—(i)corruption within global health programs contribute directly to the loss of human life and cannot be tolerated; and(ii)in making financial recoveries relating to a corrupt act or criminal conduct under a grant, as determined by the Inspector General, the responsible grant recipient should be assessed at a recovery rate of up to 150 percent of such loss.(2)Administrative expensesThe Secretary of State shall seek to ensure the Fund establishes, maintains, and makes publicly available a system to track the administrative and management costs of the Fund on a quarterly basis.(3)Financial tracking systemsThe Secretary of State shall ensure that the Fund establishes, maintains, and makes publicly available a system to track the amount of funds disbursed to each grant recipient and sub-recipient during a grant’s fiscal cycle.(4)Exemption from duties and taxesThe Secretary should ensure that the Fund adopts rules that condition grants upon agreement by the relevant national authorities in an eligible partner country to exempt from duties and taxes all products financed by such grants, including procurements by any principal or sub-recipient for the purpose of carrying out such grants.305.Advisory Board(a)In generalThere should be an Advisory Board to the Fund.(b)AppointmentsThe members of the Advisory Board should be composed of—(1)a geographically diverse group of individuals that includes representation from low- and middle-income countries;(2)individuals with experience and leadership in the fields of development, global health, epidemiology, medicine, biomedical research, and social sciences; and(3)representatives of relevant United Nations agencies, including the World Health Organization, and nongovernmental organizations with on-the-ground experience in implementing global health programs in low and lower-middle income countries.(c)ResponsibilitiesThe Advisory Board should provide advice and guidance to the Executive Board of the Fund on the development and implementation of programs and projects to be assisted by the Fund and on leveraging donations to the Fund.(d)Prohibition on payment of compensation(1)In generalExcept for travel expenses (including per diem in lieu of subsistence), no member of the Advisory Board should receive compensation for services performed as a member of the Board.(2)United states representativeNotwithstanding any other provision of law (including an international agreement), a representative of the United States on the Advisory Board may not accept compensation for services performed as a member of the Board, except that such representative may accept travel expenses, including per diem in lieu of subsistence, while away from the representative’s home or regular place of business in the performance of services for the Board.(e)Conflicts of interestMembers of the Advisory Board should be required to disclose any potential conflicts of interest prior to serving on the Advisory Board and, in the event of any conflicts of interest, recuse themselves from such matters during their service on the Advisory Board.306.Reports to Congress(a)Status reportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, and the heads of other relevant Federal departments and agencies, shall submit a report to the appropriate congressional committees that describes the progress of international negotiations to establish the Fund.(b)Annual report(1)In generalNot later than 1 year after the date of the establishment of the Fund, and annually thereafter for the duration of the Fund, the Secretary of State, shall submit a report to the appropriate congressional committees regarding the administration of the Fund.(2)Report elementsThe report required under paragraph (1) shall describe—(A)the goals of the Fund;(B)the programs, projects, and activities supported by the Fund;(C)private and governmental contributions to the Fund; and(D)the criteria utilized to determine the programs and activities that should be assisted by the Fund, including baselines, targets, desired outcomes, measurable goals, and extent to which those goals are being achieved.(c)GAO report on effectivenessNot later than 2 years after the date on which the Fund is established, the Comptroller General of the United States shall submit a report to the appropriate congressional committees that evaluates the effectiveness of the Fund, including the effectiveness of the programs, projects, and activities supported by the Fund, as described in section 303(a). 307.United States contributions(a)In generalSubject to submission of the certification under this section, the President is authorized to make available for United States contributions to the Fund such funds as may be appropriated or otherwise made available for such purpose.(b)NotificationThe Secretary of State shall notify the appropriate congressional committees not later than 15 days in advance of making a contribution to the Fund, including—(1)the amount of the proposed contribution;(2)the total of funds contributed by other donors; and(3)the national interests served by United States participation in the Fund.(c)LimitationDuring the 5-year period beginning on the date of the enactment of this Act, a United States contribution to the Fund may not cause the cumulative total of United States contributions to the Fund to exceed 33 percent of the total contributions to the Fund from all sources.(d)Withholdings(1)Support for acts of international terrorismIf the Secretary of State determines that the Fund has provided assistance to a country, the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371) has repeatedly provided support for acts of international terrorism, the United States shall withhold from its contribution to the Fund for the next fiscal year an amount equal to the amount expended by the Fund to the government of such country.(2)Excessive salariesDuring the 5-year period beginning on the date of the enactment of this Act, if the Secretary of State determines that the salary of any individual employed by the Fund exceeds the salary of the Vice President of the United States for such fiscal year, the United States should withhold from its contribution for the next fiscal year an amount equal to the aggregate amount by which the salary of each such individual exceeds the salary of the Vice President of the United States.(3)Accountability certification requirementThe Secretary of State may withhold not more than 20 percent of planned United States contributions to the Fund until the Secretary certifies to the appropriate congressional committees that the Fund has established procedures to provide access by the Office of Inspector General of the Department of State, as cognizant Inspector General, the Inspector General of the Department of Health and Human Services, the Inspector General of the United States Agency for International Development, and the Comptroller General of the United States to the Fund’s financial data and other information relevant to United States contributions to the Fund (as determined by the Inspector General of the Department of State, in consultation with the Secretary of State).308.Compliance with the Foreign Aid Transparency and Accountability Act of 2016Section 2(3) of the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–191; 22 U.S.C. 2394c note) is amended—(1)in subparagraph (D), by striking and at the end;(2)in subparagraph (E), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:(F)the International Pandemic Preparedness and COVID–19 Response Act of 2021..1.Short title; table of contents(a)Short titleThis Act may be cited as the International Pandemic Preparedness and COVID-19 Response Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Purpose.TITLE I—Enhancing the United States’ international response to COVID–19 and future pandemicsSec. 101. Statement of policy regarding international cooperation to end the COVID–19 pandemic.Sec. 102. Oversight of United States foreign assistance to end the COVID–19 pandemic.Sec. 103. United States contributions to the Global Fund to Fight AIDS, Tuberculosis, and Malaria COVID–19 response mechanism.Sec. 104. Global COVID–19 vaccine distribution and delivery.Sec. 105. Leveraging United States bilateral global health programs for the international COVID–19 response.Sec. 106. Report on humanitarian response to the COVID–19 pandemic.Sec. 107. Safeguarding democracy and human rights during the COVID–19 pandemic.Sec. 108. Public diplomacy and combating disinformation and misinformation about COVID–19.Sec. 109. Findings and sense of Congress regarding the United States International Development Finance Corporation.Sec. 110. Sense of Congress regarding international cooperation to prevent and respond to future pandemics.Sec. 111. Roles of the Department of State, the United States Agency for International Development, and the Centers for Disease Control and Prevention in pandemic response.Sec. 112. USAID disaster surge capacity.Sec. 113. Statement of policy on humanitarian assistance to countries affected by pandemics.TITLE II—International pandemic prevention and preparednessSec. 201. Partner country defined.Sec. 202. Global health security strategy and report.Sec. 203. Committee on Global Health Security and Pandemic and Biological Threats.Sec. 204. United States overseas global health security and diplomacy coordination.Sec. 205. Resilience.Sec. 206. Strengthening health systems.Sec. 207. Additional authorities.Sec. 208. Authorization for United States participation in the Coalition for Epidemic Preparedness Innovations.Sec. 209. National intelligence estimate and briefing regarding novel diseases and pandemic threats.Sec. 210. Pandemic early warning network.Sec. 211. International emergency operations.TITLE III—Financing mechanism for global health security and pandemic prevention and preparednessSec. 301. Eligible partner country defined.Sec. 302. Establishment of Fund for Global Health Security and Pandemic Prevention and Preparedness.Sec. 303. Authorities.Sec. 304. Administration.Sec. 305. Advisory Board.Sec. 306. Reports to Congress.Sec. 307. United States contributions.Sec. 308. Compliance with the Foreign Aid Transparency and Accountability Act of 2016.Sec. 309. Prohibition against United States foreign assistance for the Government of the People's Republic of China.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Committee on Foreign Affairs of the House of Representatives; and(D)the Committee on Appropriations of the House of Representatives.(2)Global health security agenda; GHSAThe terms Global Health Security Agenda and GHSA mean the multi-sectoral initiative launched in 2014 and renewed in 2018 that brings together countries, regions, international organizations, nongovernmental organizations, and the private sector to elevate global health security as a national-level priority, to share best practices, and to facilitate national capacity to comply with and adhere to—(A)the International Health Regulations (2005);(B)the World Organisation for Animal Health international standards and guidelines;(C)United Nations Security Council Resolution 1540 (2004);(D)the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological and Toxin Weapons and on their Destruction, done at Washington, London, and Moscow, April 10, 1972 (commonly referred to as the Biological Weapons Convention);(E)the Global Health Security Agenda 2024 Framework; and (F)other relevant frameworks that contribute to global health security.(3)Global health security index The term Global Health Security Index means the comprehensive assessment and benchmarking of health security and related capabilities across the countries that make up the States Parties to the International Health Regulations (2005).(4)Global health security initiativeThe term Global Health Security Initiative means the informal network of countries and organizations that came together in 2001 to undertake concerted global action to strengthen public health preparedness and response to chemical, biological, radiological, and nuclear threats, as well as pandemic influenza.(5)Joint external evaluationThe term Joint External Evaluation means the World Health Organization-facilitated, voluntary, collaborative, multi-sectoral process to assess country capacity to prevent, detect, and rapidly respond to public health risks occurring naturally or due to deliberate or accidental events, assess progress in achieving the targets under the International Health Regulations (2005), and recommend priority actions.(6)Key stakeholdersThe term key stakeholders means actors engaged in efforts to advance global health security programs and objectives, including—(A)national and local governments in partner countries;(B)other bilateral donors;(C)international, regional, and local organizations, including private, voluntary, nongovernmental, and civil society organizations;(D)international, regional, and local financial institutions;(E)representatives of historically marginalized groups, including women, youth, and indigenous peoples;(F)the private sector, including medical device, technology, pharmaceutical, manufacturing, logistics, and other relevant companies; and(G)public and private research and academic institutions.(7)One health approachThe term One Health approach means the collaborative, multi-sectoral, and transdisciplinary approach toward achieving optimal health outcomes in a manner that recognizes the interconnection between people, animals, plants, and their shared environment.(8)Relevant federal departments and agenciesThe term relevant Federal departments and agencies means any Federal department or agency implementing United States policies and programs relevant to the advancement of United States global health security and diplomacy overseas, which may include—(A)the Department of State;(B)the United States Agency for International Development;(C)the Department of Health and Human Services;(D)the Centers for Disease Control and Prevention;(E)the National Institutes of Health;(F)the Department of the Treasury;(G)the Department of Agriculture;(H)the Department of Defense;(I)the Defense Threat Reduction Agency;(J)the Millennium Challenge Corporation;(K)the Development Finance Corporation;(L)the Peace Corps; and(M)any other department or agency that the President determines to be relevant for these purposes.(9)ResilienceThe term resilience means the ability of people, households, communities, systems, institutions, countries, and regions to reduce, mitigate, withstand, adapt to, and quickly recover from stresses and shocks in a manner that reduces chronic vulnerability and facilitates inclusive growth. (10)USAIDThe term USAID means the United States Agency for International Development.3.PurposeThe purpose of this Act is to accelerate and enhance the United States international response to pandemics, including the COVID–19 pandemic, and to operationalize lessons learned from current and prior emergency responses in a manner that—(1)advances the global health security and diplomacy objectives of the United States;(2)improves coordination among the relevant Federal departments and agencies implementing United States foreign assistance for global health security; and (3)more effectively enables partner countries to strengthen and sustain resilient health systems and supply chains with the resources, capacity, and personnel required to prevent, prepare for, detect, and respond to infectious disease threats before they become pandemics.IEnhancing the United States’ international response to COVID–19 and future pandemics101.Statement of policy regarding international cooperation to end the COVID–19 pandemicIt shall be the policy of the United States to lead and implement a comprehensive and coordinated international response to end the COVID–19 pandemic in a manner that recognizes the critical role that multilateral and regional organizations can and should play in pandemic response, including by— (1)seeking adoption of a United Nations Security Council resolution that—(A)declares pandemics, including the COVID–19 pandemic, to be a threat to international peace and security; and(B)urges member states to address this threat by aligning their health preparedness plans with international best practices and those established by the Global Health Security Agenda to improve country capacity to prevent, detect, and respond to infectious disease threats;(2)advancing efforts to reform the World Health Organization so that it serves as an effective normative and capable coordinating body empowered to align member countries around a single strategic operating plan to detect, contain, treat, and deter the further spread of COVID–19;(3)providing timely, appropriate levels of financial support to United Nations agencies responding to the COVID–19 pandemic;(4)prioritizing United States foreign assistance for the COVID–19 response in the most vulnerable countries and regions;(5)encouraging other donor governments to similarly increase contributions to the United Nations agencies responding to the COVID–19 pandemic in the world’s poorest and most vulnerable countries;(6)working with key stakeholders to accelerate progress toward meeting and exceeding, as practicable, the global COVID–19 vaccination goals jointly proposed by the International Monetary Fund, the World Health Organization, the World Bank, and the World Trade Organization, whereby—(A)at least 40 percent of the population in all countries is vaccinated by the end of 2021; and(B)at least 60 percent of the population in all countries is vaccinated by the first half of 2022;(7)engaging with key stakeholders, including through multilateral facilities such as the COVID–19 Vaccines Global Access initiative (referred to in this title as COVAX) and the Access to COVID–19 Tools (ACT) Accelerator initiative, and expanding bilateral efforts, including through the International Development Finance Corporation, to accelerate the development, manufacturing, local production, and efficient and equitable distribution of—(A)vaccines and related raw materials to meet or exceed the vaccination goals under paragraph (6); and(B)global health commodities, including personal protective equipment, test kits, medicines and therapeutics, and other essential supplies to combat COVID–19 and help immediately disrupt transmission;(8)supporting global COVID–19 vaccine distribution strategies that strengthen underlying health systems and ensure that people living in vulnerable and marginalized communities, including women, do not face undue barriers to vaccination;(9)working with key stakeholders, including through the World Bank Group, the International Monetary Fund, the World Trade Organization, the International Finance Corporation, and other relevant regional and bilateral financial institutions, to address the economic and financial implications of the COVID–19 pandemic, while taking into account the differentiated needs of disproportionately affected, vulnerable, and marginalized populations;(10)entering into discussions with vaccine manufacturing companies to incentivize technology sharing, with the goal of ensuring adequate global supply of vaccines, necessary components, and raw materials, including through existing authorities under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) and chapter 18 of title 35, United States Code (commonly referred to as the Bayh-Dole Act); (11)establishing clear timelines, benchmarks, and goals for COVID–19 response strategies and activities under this section; and(12)generating commitments of resources in support of the goals referred to in paragraph (6). 102.Oversight of United States foreign assistance to end the COVID–19 pandemic(a)Reporting requirementsNot later than 60 days after the date of the enactment of this Act, the Secretary of State and the Administrator for the United States Agency for International Development shall jointly submit to the appropriate congressional committees—(1)an unclassified report containing a description of funds already obligated and expended under title X of the American Rescue Plan Act of 2021 (Public Law 117–2); and(2)a plan that describes the objectives and timeline for the obligation and expenditure of all remaining funds appropriated under title X of the American Rescue Plan Act of 2021, to include support for civil society for the protection of human rights in the context of the COVID–19 pandemic, which shall be submitted in an unclassified form, and should include a description of steps taken pursuant to each objective specified in the plan. (b)Congressional consultationNot less frequently than once every 60 days, until the completion or termination of the implementation plan required under subsection (a)(2), and upon the request from one or more of the appropriate congressional committees, the Secretary of State and the Administrator for the United States Agency for International Development shall provide a briefing to the appropriate congressional committees regarding the report required under subsection (a)(1) and the status of the implementation of the plan required under subsection (a)(2).(c)BrandingIn providing assistance under this title, the Secretary of State and the Administrator of the United States Agency for International Development, with due consideration for the safety and security of implementing partners and beneficiaries, shall prescribe the use of logos or other insignia, which may include the flag of the United States, to appropriately identify such assistance as being from the people of the United States.103.United States contributions to the Global Fund to Fight AIDS, Tuberculosis, and Malaria COVID–19 response mechanism(a)United States contributions to the Global Fund to Fight AIDS, Tuberculosis, and Malaria COVID–19 response mechanismUnited States contributions to the Global Fund to Fight AIDS, Tuberculosis, and Malaria COVID–19 Response Mechanism under section 10003(a)(2) of the American Rescue Plan Act of 2021 (Public Law 107–2)—(1)shall be meaningfully leveraged in a manner that incentivizes other public and private donor contributions; and(2)shall be subject to the reporting and withholding requirements under subsections (c), (d)(4)(A)(ii), (d)(4)(C), (d)(5), (d)(6), (f), and (g) of section 202 of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7622). 104.Global COVID–19 vaccine distribution and delivery(a)Accelerating global vaccine distribution strategyThe Secretary of State, in consultation with the Secretary of Health and Human Services, the Administrator of the United States Agency for International Development, the Director of the Centers for Disease Control and Prevention, the Chief Executive Officer of the United States International Development Finance Corporation, and the heads of other relevant Federal departments and agencies, as determined by the President, shall develop a strategy to expand access to, and accelerate the global distribution of, COVID–19 vaccines to other countries, which shall—(1)identify the countries that have the highest infection and death rates due to COVID–19, the lowest COVID–19 vaccination rates, and face the most difficult, political, logistical, and financial challenges to obtaining and delivering COVID–19 vaccines, and describe the basis and metrics used to make such determinations;(2)identify which countries and regions will be prioritized and targeted for COVID–19 vaccine delivery, and the rationale for such prioritization;(3)describe efforts that the United States is making to increase COVID–19 vaccine manufacturing capacity, both domestically and internationally, as appropriate, through the establishment or refurbishment of regional manufacturing hubs in South America, South Africa, and South Asia, including through the provision of development finance, and estimate when, how many, and which types of vaccines will be provided by the United States Government bilaterally and through COVAX;(4)describe efforts to encourage international partners to take actions similar to the efforts referred to in paragraph (3);(5)describe how the United States Government will ensure efficient delivery of COVID–19 vaccines to intended recipients, including United States citizens residing overseas, and identify complementary United States foreign assistance that will facilitate vaccine readiness, distribution, delivery, monitoring, and administration activities;(6)describe how the United States Government will ensure the efficient delivery and administration of COVID–19 vaccines to United States citizens residing overseas, including through the donation of vaccine doses to United States embassies and consulates, as appropriate, giving priority to—(A)countries in which United States citizens are deemed ineligible or low priority in the national vaccination deployment plan; and(B)countries that are not presently distributing a COVID–19 vaccine that—(i)has been approved by the United States Food and Drug Administration for emergency use; or(ii)has met the necessary criteria for safety and efficacy established by the World Health Organization;(7)summarize the United States Government’s efforts to encourage and facilitate technology sharing and the licensing of intellectual property to the extent necessary to ensure an adequate and timely supply of vaccines and vaccine components to meet the vaccination goals specified in section 101(6), giving due consideration to avoiding undermining intellectual property innovation and intellectual property rights protections with respect to vaccine development in performing the assessment required in this paragraph; (8)describe the roles, responsibilities, tasks, and, as appropriate, the authorities of the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Health and Human Services, the Director of the Centers for Disease Control and Prevention, the Chief Executive Officer of the United States International Development Finance Corporation, and the heads of other relevant Federal departments and agencies with respect to the implementation of such strategy;(9)describe how the Department of State and USAID will coordinate with the Secretary of Health and Human Services and the heads of other relevant Federal agencies to expedite the export and distribution of excess vaccines from Federal and State stockpiles to support countries in need and ensure such vaccines will not be wasted;(10)summarize the United States public diplomacy strategies for branding and addressing vaccine misinformation and hesitancy; and(11)describe efforts that the United States is making to help countries disrupt the current transmission of COVID–19, while simultaneously increasing vaccination rates, utilizing non-vaccine health commodities, including diagnostics and personal protective equipment.(b)Submission of strategyNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit the strategy described in subsection (a) to—(1)the appropriate congressional committees; (2)the Committee on Health, Education, Labor, and Pensions of the Senate; and(3)the Committee on Energy and Commerce of the House of Representatives.(c)Limitation(1)In generalNo Federal funds may be made available to COVAX to procure vaccines produced by any companies owned or controlled by the Government of the People’s Republic of China or by the Chinese Communist Party unless the Secretary of State certifies that the People’s Republic of China—(A)is providing financial support to COVAX that is commensurate with the United States’ contribution to COVAX; and (B)publically discloses transparent data on the quality, safety, and efficacy of its COVID–19 vaccines. (2)SafeguardsThe President shall ensure that appropriate safeguards are put in place to ensure that the condition described in paragraph (1) is honored by Gavi, the Vaccine Alliance. 105.Leveraging United States bilateral global health programs for the international COVID–19 response(a)Authorization for leveraging bilateral program activitiesAmounts authorized to be appropriated or otherwise made available to carry out section 104 of the Foreign Assistance Act (22 U.S.C. 2151b) may be used in countries receiving United States foreign assistance—(1)to combat the COVID–19 pandemic, including through the sharing of COVID–19 vaccines; and (2)to support related activities, including—(A)strengthening vaccine readiness;(B)reducing vaccine hesitancy and misinformation;(C)delivering and administering COVID–19 vaccines;(D)strengthening health systems and supply chains;(E)supporting health care workforce planning, training, and management;(F)enhancing transparency, quality, and reliability of health data;(G)increasing bidirectional testing, including screening for symptomatic and asymptomatic cases; and(H)building lab capacity.(b)Adjustment of targets and goalsThe Secretary of State, in coordination with the heads of other relevant Federal departments and agencies, shall submit an annual report to the appropriate congressional committees that identifies—(1)any adjustments to original program targets and goals that result from the use of funds for the purposes authorized under subsection (a); and(2)the amounts needed in the following fiscal year to meet the original program goals, as necessary and appropriate.106.Report on humanitarian response to the COVID–19 pandemic(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development and the Secretary of Health and Human Services, shall submit a report to the appropriate congressional committees that—(1)assesses the global humanitarian response to COVID–19; and(2)outlines specific elements of the United States Government’s country-level humanitarian response to the COVID–19 pandemic.(b)ElementsThe report required under subsection (a) shall include—(1)for countries receiving United States assistance, a description of humanitarian and health-worker access to crisis-affected areas, including—(A)legal and bureaucratic restrictions on the entry of humanitarian workers from abroad, to include visa authorizations that do not allow adequate time for humanitarian workers to quarantine upon arrival in-line with host country regulations, conduct needs assessments, and subsequently implement multilateral and United States-funded programming in an efficient, effective, and unrestricted manner;(B)restrictions on travel by humanitarian workers within such country to reach the areas of operation where vulnerable and marginalized populations reside;(C)access to medical evacuation in the event of a health emergency;(D)access to personal protective equipment for United States Government implementing partners; and(E)efforts to support access to COVID–19 vaccines for humanitarian and health-workers and crisis-affected communities;(2)an analysis and description of countries (regardless of whether such countries have received direct United States assistance) that have expressly prevented vulnerable populations from accessing necessary assistance related to COVID–19, including—(A)the omission of vulnerable populations from national response plans;(B)laws, policies, or practices that restrict or preclude treatment of vulnerable populations at public hospitals and health facilities; and(C)exclusion of, or discrimination against, vulnerable populations in law, policy, or practice that prevents equitable access to food, shelter, and other basic assistance;(3)a description of United States Government efforts to facilitate greater humanitarian access, including—(A)advocacy and diplomatic efforts with relevant foreign governments and multilateral institutions to ensure that vulnerable and marginalized populations are included in national response plans and other relevant plans developed in response to the COVID–19 pandemic; and(B)advocacy and diplomatic efforts with relevant foreign governments to ensure that appropriate visas, work permits, and domestic travel exemptions are issued for humanitarian and health workers responding to the COVID–19 pandemic; and(4)a description of United States Government plans and efforts to address the second-order impacts of the COVID–19 pandemic and an assessment of the resources required to implement such plans, including efforts to address—(A)famine and acute food insecurity;(B)gender-based violence;(C)mental health and psychosocial support needs;(D)child protection needs;(E)health, education, and livelihoods;(F)shelter; and(G)attempts to close civil society space, including through bureaucratic, administrative, and health or security related impediments. 107.Safeguarding democracy and human rights during the COVID–19 pandemic(a)Sense of CongressIt is the sense of Congress that—(1)governments may be required to take appropriate extraordinary measures during public health emergencies to halt the spread of disease, including closing businesses and public events, limiting access to public spaces, and restricting the movement of people;(2)certain foreign governments have taken measures in response to COVID–19 that violate the human rights of their citizens without clear public health justification, oversight measures, or sunset provisions;(3)governments using the COVID–19 pandemic as a pretext for repression have undermined democratic institutions, debilitated institutions for transparency and public integrity, quashed legitimate dissent, and attacked journalists, civil society organizations, activists, independent voices, and vulnerable and marginalized populations, including refugees and migrants, with far-reaching consequences that will extend beyond the current crisis;(4)foreign governments should take immediate steps to release from prison all arbitrarily detained United States citizens and political prisoners who may be at increased risk for contracting or suffering from complications from COVID–19;(5)COVID–19 threatens to roll back decades of progress for women and girls, disproportionately affecting women economically, educationally, and with respect to health, while also leading to alarming rises in gender based violence; and(6)during and after the pandemic, the Department of State and the United States Agency for International Development should directly, and through nongovernmental organizations or international organizations, provide assistance and implement programs that support democratic institutions, civil society, free media, and the advancement of internationally recognized human rights.(b)Funding for civil society and human rights defenders(1)Program prioritiesAmounts made available for each of the fiscal years 2022 through 2026 to carry out the purposes of sections 101 and 102 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 and 2151–1), including programs to support democratic institutions, human rights defenders, civil society, and freedom of the press, should be targeted, to the extent feasible, toward civil society organizations in countries in which emergency government measures taken in response to the COVID–19 pandemic have violated internationally recognized human rights.(2)Eligible organizationsCivil society organizations operating in countries in which emergency government measures taken in response to the COVID–19 pandemic violated internationally recognized human rights shall be eligible to receive funds made available to carry out the purposes of sections 101 and 102 of the Foreign Assistance Act of 1961 for each of the fiscal years 2022 through 2026, for—(A)programs designed to strengthen and support civil society, human rights defenders, freedom of association, and the freedom of the press;(B)programs to restore democratic institutions; and(C)peacebuilding and conflict prevention to address the impacts of COVID–19 on social cohesion, public trust, and conflict dynamics by adapting existing programs or investing in new ones.(3)Final reportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees that—(A)lists the countries whose emergency measures limiting internationally recognized human rights in a manner inconsistent with the principles of limitation and derogation remain in place;(B)describes such countries’ emergency measures, including—(i)how such procedures violate internationally recognized human rights; and(ii)an analysis of the impact of such measures on access to health and efforts to control the COVID–19 pandemic within the country;(C)describes—(i)security and intelligence surveillance measures implemented by countries during the COVID–19 pandemic;(ii)the extent to which such measures have been, or have not been, rolled back; and(iii)whether and how such measures impact internationally recognized human rights; and(D)includes a strategic plan by the Department of State and the United States Agency for International Development that addresses, through multilateral and bilateral diplomacy and foreign assistance, the persistent issues related to the restriction of internationally recognized human rights in the COVID–19 response.108.Public diplomacy and combating disinformation and misinformation about COVID–19(a)United States Agency for Global Media(1)FindingCongress finds that the United States Agency for Global Media (referred to in this section as USAGM) broadcasting entities and grantees have proven valuable in providing timely and accurate information, particularly in countries in which the free press is under threat.(2)Sense of congressIt is the sense of Congress that—(A)accurate, investigative, and scientific journalism is critical for societies to effectively combat global health threats; and(B)Congress supports—(i)accurate and objective investigative and scientific reporting by USAGM networks and grantees regarding COVID–19; and(ii)platforms that help dispel and combat misinformation about the COVID–19 pandemic.(3)Voice of americaIt is the sense of Congress that amounts authorized to be appropriated or otherwise made available to Voice of America should be used—(A)to expand programs such as POLYGRAPH.info;(B)to provide critical tools for combating propaganda associated with COVID–19; and(C)to assist journalists in providing accurate information to local media outlets.(4)Office of cuba broadcastingIt is the sense of Congress that Radio Televisión Martí and Digital Martí should continue to broadcast programs that detect, highlight, and dispel disinformation.(5)Radio free europe/radio liberty(A)FindingCongress finds that Radio Free Europe/Radio Liberty (referred to in this section as RFE/RL) operate in media markets in which authoritarian state and nonstate actors, including Russia, heavily invest in misinformation and disinformation campaigns designed to promote confusion and mistrust.(B)Sense of congressIt is the sense of Congress that RFE/RL should—(i)increase investigative reporting regarding the impacts of COVID–19, the political and social responses governments are taking in response to COVID–19, and the lasting impacts such actions will have on key political freedoms; and(ii)expand its digital first strategy.(6)Radio free asia(A)FindingCongress finds that Radio Free Asia (RFA) operates in a media market dominated by powerful state-run media that have invested heavily in media distortion and disinformation, including about COVID–19.(B)Sense of congressIt is the sense of Congress that RFA should—(i)commission technical experts to bolster efforts to counter social media tools, including bots used by some countries to promote misinformation;(ii)expand digital programming and local coverage to expose China’s media manipulation techniques; and(iii)increase English language content to help counter China’s propaganda directed toward English-speaking audiences.(7)Middle east broadcasting networks(A)FindingCongress finds that the Middle East Broadcasting Networks operate largely in closed media markets in which malign state and nonstate actors remain active.(B)Sense of congressIt is the sense of Congress that the Middle East Broadcasting Networks should—(i)continue plans to expand an investigative news unit; and(ii)work to ensure that reporting continues amidst operational challenges on the ground. (8)Open technology fund(A)FindingCongress finds that the Open Technology Fund works to advance internet freedom in repressive environments by supporting technologies that—(i)provide secure and uncensored access to USAGM’s content and the broader internet; and(ii)counter attempts by authoritarian governments to control the internet and restrict freedom online.(B)Sense of congressIt is the sense of Congress that the Open Technology Fund should—(i)support a broad range of technologies to respond to increasingly aggressive and sophisticated censorship and surveillance threats and provide more comprehensive and tailored support to USAGM’s networks; and(ii)provide direct assistance to USAGM’s networks to improve the digital security of reporting operations and journalists. (b)Department of State public diplomacy programs(1)FindingsCongress finds the following:(A)The Department of State’s public diplomacy programs build global networks that can address shared challenges, such as the COVID–19 pandemic, including through exchanges of researchers, public health experts, and scientists.(B)The programs referred to in subparagraph (A) play a critical role in creating open and resilient information environments where democracies can thrive, as articulated in the 2020 Public Diplomacy Strategic Plan, including by—(i)improving media quality with journalist training and reporting tours;(ii)conducting media literacy programs; and(iii)supporting media access activities. (C)The International Visitor Leadership Program and Digital Communications Network engaged journalists around the world to combat COVID–19 disinformation, promote unbiased reporting, and strengthen media literacy.(D)More than 12,000 physicians holding J–1 visas from 130 countries—(i)are engaged in residency or fellowship training at approximately 750 hospitals throughout the United States, the majority of whom are serving in States that have been the hardest hit by COVID–19; and(ii)throughout the pandemic, have served on the front lines of the medical workforce and in United States university labs researching ways to detect and treat the virus.(2)Visa processing briefingNot later than 30 days after the date of the enactment of this Act, the Assistant Secretary for Consular Affairs shall brief the appropriate congressional committees by providing—(A)a timeline for increasing visa processing capacities at embassies around the world, notably where there are—(i)many American citizens, including dual nationals; and(ii)many visa applicants for educational and cultural exchange programs that promote United States foreign policy objectives and economic stability to small businesses, universities, and communities across the United States;(B)a detailed plan for using existing authorities to waive or provide other alternatives to in-person appointments and interviews;(C)an assessment of whether additional authorities and resources are required for the use of videoconference appointments and interviews as an alternative to in-person appointments and interviews; and(D)a detailed plan for using existing authorities to rapidly cross-train and surge temporary personnel to support consular services at embassies and consulates of the United States around the world, and an assessment of whether additional authorities and resources are required.(3)Global engagement center(A)FindingCongress finds that since the beginning of the COVID–19 pandemic, publications, websites, and platforms associated with China, Russia, and Iran have sponsored disinformation campaigns related to the COVID–19 pandemic, including falsely blaming the United States for the disease.(B)Sense of congressIt is the sense of Congress that the Global Engagement Center should continue its efforts to expose and counter state and non-state-sponsored disinformation related to COVID–19, the origins of COVID–19, and COVID–19 vaccinations. 109.Findings and sense of Congress regarding the United States International Development Finance Corporation(a)FindingsCongress finds the following:(1)The COVID–19 pandemic is causing a global economic recession, as evidenced by the global economic indicators described in paragraphs (2) through (4).(2)The United Nations Conference on Trade and Development determined that the COVID–19 pandemic pushed the global economy into recession in 2020 on a scale that has not been witnessed since the 1930s.(3)Developed countries are expected to experience a relatively more significant rebound in gross domestic product growth during 2021 than is expected to be experienced in developing countries, leading to concerns about a further expansion in the gap between rich and poor countries, particularly if this trend continues into 2022.(4)Global markets have suffered losses ranging between 5 percent and over 10 percent since the beginning of the pandemic. While markets are recovering in 2021, global job losses and unemployment rates remain high, with—(A)approximately 33,000,000 labor hours lost globally (13 per cent of the total hours lost) due to outright unemployment; and(B)an estimated additional 81,000,000 labor hours lost due to inactivity or underemployment.(5)Given the prolonged nature of the COVID–19 pandemic, African finance ministers have requested continued efforts to provide—(A)additional liquidity;(B)better market access;(C)more concessional resources; and(D)an extension in the Debt Service Suspension Initiative established by the Group of 20. (b)Sense of CongressIt is the sense of Congress that—(1)even when markets begin to recover in the future, it is likely that access to capital will be especially challenging for developing countries, which still will be struggling with the containment of, and recovery from, the COVID–19 pandemic;(2)economic uncertainty and the inability of individuals and households to generate income are major drivers of political instability and social discord, which create conditions for insecurity;(3)it is in the security and economic interests of the United States to assist in the economic recovery of developing countries that are made more vulnerable and unstable from the public health and economic impacts of the COVID–19 pandemic;(4)United States foreign assistance and development finance institutions should seek to blunt the impacts of a COVID–19 related economic recession by supporting investments in sectors critical to maintaining economic stability and resilience in low and middle income countries;(5)the need for the United States International Development Finance Corporation’s support for advancing development outcomes in less developed countries, as mandated by the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9601 et seq.), is critical to ensuring lasting and resilient economic growth in light of the COVID–19 pandemic’s exacerbation of economic hardships and challenges;(6)The United States International Development Finance Corporation should adjust its view of risk versus return by taking smart risks that may produce a lower rate of financial return, but produce significant development outcomes in responding to the economic effects of COVID–19;(7)to mitigate the economic impacts of the COVID–19 recession, the United States International Development Finance Corporation should use its resources and authorities, among other things—(A)to ensure loan support for small- and medium-sized enterprises;(B)to offer local currency loans to borrowers for working capital needs;(C)to create dedicated financing opportunities for new customers that are experiencing financial hardship due to the COVID–19 pandemic; and(D)to work with other development finance institutions to create co-financing facilities to support customers experiencing hardship due to the COVID–19 pandemic.110.Sense of Congress regarding international cooperation to prevent and respond to future pandemicsIt is the sense of Congress that—(1)global pandemic preparedness and response requires international and regional cooperation and action;(2)the United States should lead efforts in multilateral fora, such as the Group of 7, the Group of 20, and the United Nations, by collaborating and cooperating with other countries and international and regional organizations, including the World Health Organization and other key stakeholders, to implement international strategies, tools, and agreements to better prevent, detect, and respond to future infectious disease threats before they become pandemics; and(3)the United States should enhance and expand coordination and collaboration among the relevant Federal departments and agencies, the Food and Agriculture Organization of the United Nations, the World Health Organization, and the World Organization for Animal Health, to advance a One Health approach toward preventing, detecting, and responding to zoonotic threats in the human-animal interface.111.Roles of the Department of State, the United States Agency for International Development, and the Centers for Disease Control and Prevention in pandemic response(a)Designation of lead agencies for coordination of the United States’ response to infectious disease outbreaks with severe or pandemic potentialThe President shall designate relevant Federal departments and agencies, including the Department of State, USAID, and the Centers for Disease Control and Prevention, to lead specific aspects of the United States response to infectious disease outbreaks with severe or pandemic potential.(b)NotificationNot later than 120 days after the date of the enactment of this Act, the President shall notify the appropriate congressional committees, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives of the designations made pursuant to subsection (a), including detailed descriptions of the roles and responsibilities of each relevant department and agency.112.USAID disaster surge capacity(a)Surge capacityAmounts authorized to be appropriated or otherwise made available to carry out part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), including funds made available for Assistance for Europe, Eurasia and Central Asia, may be used, in addition to amounts otherwise made available for such purposes, for the cost (including support costs) of individuals detailed to or employed by the United States Agency for International Development whose primary responsibility is to carry out programs in response to global health emergencies and natural or man-made disasters.(b)NotificationNot later than 15 days before making funds available to address man-made disasters pursuant to subsection (a), the Secretary of State or the Administrator of the United States Agency for International Development shall notify the appropriate congressional committees of such action.113.Statement of policy on humanitarian assistance to countries affected by pandemics(a)Statement of policyIt shall be the policy of the United States—(1)to ensure that United States assistance to address pandemics, including the provision of vaccines, reaches vulnerable and marginalized populations, including racial and religious minorities, refugees, internally displaced persons, migrants, stateless persons, women, children, the elderly, and persons with disabilities;(2)to ensure that United States assistance, including development finance, addresses the second order effects of a pandemic, including acute food insecurity; and(3)to protect and support humanitarian actors who are essential workers in preventing, mitigating and responding to the spread of a pandemic among vulnerable and marginalized groups described in paragraph (1), including ensuring that such humanitarian actors—(A)are exempted from unreasonable travel restrictions to ensure that they can effectively provide life-saving assistance; and (B)are prioritized as frontline workers in country vaccine distribution plans.(b)Facilitating effective and safe humanitarian assistanceThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, should carry out actions that accomplish the policies set forth in subsection (a), including by—(1)taking steps to ensure that travel restrictions implemented to help contain the spread of a pandemic are not applied to individuals authorized by the United States Government to travel to, or reside in, a designated country to provide assistance related to, or otherwise impacted by, an outbreak;(2)approving the use of foreign assistance for the procurement of personal protective equipment by United States Government implementing partners from businesses within or nearby the country receiving foreign assistance on an urgent basis and in a manner consistent with efforts to respond to the spread of a pandemic in the United States; and(3)waiving certain travel restrictions implemented to help contain the spread of a pandemic in order to facilitate the medical evacuation of United States Government implementing partners, regardless of nationality. IIInternational pandemic prevention and preparedness201.Partner country definedIn this title, the term partner country means a foreign country in which the relevant Federal departments and agencies are implementing United States assistance for global health security and pandemic prevention and preparedness under this Act.202.Global health security strategy and report(a)In generalThe President shall develop, update, maintain, and advance a comprehensive strategy for improving global health security and pandemic prevention, preparedness, and response that—(1)clearly articulates the policy goals related to pandemic prevention, preparedness, and response, and actions necessary to elevate and strengthen United States diplomatic leadership in global health security and pandemic preparedness, including by building the expertise of the diplomatic corps; (2)improves the effectiveness of United States foreign assistance to prevent, detect, and respond to infectious disease threats, through a One Health approach, including through the advancement of the Global Health Security Agenda, the International Health Regulations (2005), and other relevant frameworks and programs that contribute to global health security and pandemic preparedness;(3)establishes specific and measurable goals, benchmarks, timetables, performance metrics, and monitoring and evaluation plans for United States foreign policy and assistance for global health security that promote learning and adaptation and reflect international best practices relating to global health security, transparency, and accountability;(4)establishes transparent means to improve coordination and performance by the relevant Federal departments and agencies and sets out clear roles and responsibilities that reflect the unique capabilities and resources of each such department and agency;(5)establishes mechanisms to improve coordination and avoid duplication of effort among the relevant Federal departments and agencies, partner countries, donor countries, the private sector, multilateral organizations, and other key stakeholders, and ensures collaboration at the country level;(6)supports, and is aligned with, partner country-led, global health security policy and investment plans, developed with input from key stakeholders, as appropriate;(7)prioritizes working with partner countries with—(A)demonstrated need, as identified through the Joint External Evaluation process, the Global Health Security Index classification of health systems, national action plans for health security, Global Health Security Agenda Action Packages, other risk-based assessments, and other complementary or successor indicators of global health security and pandemic preparedness; and(B)demonstrated commitment to transparency, including budget and global health data transparency, complying with the International Health Regulations (2005), investing in domestic health systems, and achieving measurable results;(8)reduces long-term reliance upon United States foreign assistance for global health security by—(A)helping build and enhance community resilience to infectious disease emergencies and threats, such as COVID–19 and Ebola;(B)ensuring that United States global health assistance is strategically planned and coordinated in a manner that contributes to the strengthening of overall health systems and builds the capacity of local organizations and institutions;(C)promoting improved domestic resource mobilization, co-financing, and appropriate national budget allocations for strong health systems, global health security, and pandemic preparedness and response in partner countries; and(D)ensuring partner country ownership of global health security strategies, data, programs, and outcomes;(9)supports health budget and workforce planning in partner countries, including training in public financial management and budget data transparency;(10)works to ensure that—(A)partner countries have national action plans for health security that are developed with input from key stakeholders, including communities and the private sector;(B)United States foreign assistance for global health security is aligned with such national action plans for health security in partner countries, developed with input from key stakeholders, including communities and the private sector, to the greatest extent practicable and appropriate; and(C)United States global health security efforts are aligned with ongoing strategies and initiatives across government agencies to help nations better identify and prevent health impacts related to deforestation, climate-related events, and increased unsafe interactions between wildlife, livestock, and people, including the emergence, reemergence, and spread of zoonoses;(11)strengthens linkages between complementary bilateral and multilateral foreign assistance programs, including efforts of the World Bank, the World Health Organization, the Global Fund to Fight AIDS, Tuberculosis, and Malaria, Gavi, the Vaccine Alliance, and regional health organizations, that contribute to the development of more resilient health systems and supply chains in partner countries with the capacity, resources, and personnel required to prevent, detect, and respond to infectious disease threats; and(12)supports innovation and partnerships with the private sector, health organizations, civil society, nongovernmental organizations, and health research and academic institutions to improve pandemic preparedness and response, including for the prevention and detection of infectious disease, and the development and deployment of effective, accessible, and affordable infectious disease tracking tools, diagnostics, therapeutics, and vaccines.(b)Submission of strategyNot later than 120 days after the date of the enactment of this Act, the President shall submit the strategy required under subsection (a) to the appropriate congressional committees.(c)Annual report(1)In generalNot later than 1 year after the submission of the strategy to the appropriate congressional committees under subsection (b), and not later than October 1 of each year thereafter for the following 4 fiscal years, the President shall submit a report to the appropriate congressional committees that describes—(A)the status of the implementation of the strategy required under subsection (a);(B)any necessary updates to the strategy;(C)the progress made in implementing the strategy, with specific information related to the progress toward improving countries’ ability to detect, respond and prevent the spread of infectious disease threats, such as COVID–19 and Ebola; and(D)details on the status of funds made available to carry out the purposes of this title.(2)Agency-specific plansThe reports required under paragraph (1) shall include specific implementation plans from each relevant Federal department and agency that describe—(A)how updates to the strategy may have impacted the agency’s plan during the preceding calendar year;(B)the progress made in meeting the goals, objectives, and benchmarks under implementation plans during the preceding year;(C)the anticipated staffing plans and contributions of the department or agency, including technical, financial, and in-kind contributions, to implement the strategy;(D)a transparent, open, and detailed accounting of obligations by each of the relevant Federal departments and agencies to implement the strategy, including—(i)the statutory source of obligated funds;(ii)the amounts obligated;(iii)implementing partners;(iv)targeted beneficiaries; and(v)activities supported;(E)the efforts of the relevant Federal department or agency to ensure that the activities and programs carried out pursuant to the strategy are designed to achieve maximum impact and enduring returns, including through specific activities to strengthen health systems, as appropriate; and(F)a plan for regularly reviewing and updating programs and partnerships, and for sharing lessons learned with a wide range of stakeholders in an open, transparent manner.(3)FormThe reports required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex. 203.Committee on Global Health Security and Pandemic and Biological Threats(a)Statement of policyIt shall be the policy of the United States—(1)to promote global health security as a core national and security interest; and(2)to ensure effective coordination and collaboration between the relevant Federal departments and agencies engaged domestically and internationally in efforts to advance the global health security of the United States, in accordance with paragraph (1). (b)Coordination(1)Defined termIn this subsection, the term pandemic threat means any infectious disease that—(A)has an aggregation of cases in a community that rises above what is normally expected in that population in that area;(B)has the potential to spread over several countries or continents; and (C)could, if not addressed, threaten the national security of the United States.(2)Committee on global health security and pandemic and biological threatsThere is authorized to be established, within the National Security Council, the Committee on Global Health Security and Pandemic and Biological Threats (referred to in this subsection as the Committee), whose day to day operations should be led by the Special Advisor for Global Health Security.(3)Special advisor for global health securityThe Special Advisor for Global Health Security referred to in paragraph (2)—(A)should serve as part of the staff of the National Security Council; and (B)may also be the Senior Director for a Global Health Security and Biodefense Directorate within the Executive Office of the President, who reports to the Assistant to the President for National Security Affairs.(4)CompositionThe Committee should include the following members:(A)The Director of National Intelligence.(B)The Secretary of State.(C)The Secretary of Defense.(D)The Secretary of Health and Human Services.(E)The Administrator of the United States Agency for International Development.(F)The Secretary of Agriculture.(G)The Secretary of Treasury.(H)The Attorney General.(I)The Secretary of Homeland Security.(J)The Office of Management and Budget.(K)The Administrator of the Environmental Protection Agency.(L)The Director of the Centers for Disease Control and Prevention.(M)The Director of the Office of Science and Technology Policy.(N)The Assistant to the President for National Security Affairs, who should serve as the chairperson of the Committee.(O)The Director of the National Institutes of Health.(P)The Director of the National Institute of Allergy and Infectious Diseases.(Q)The Secretary of Labor.(R)Such other members as the President may designate.(5)Functions(A)In generalThe functions of the Committee should be—(i)to provide strategic guidance for the development of a policy framework for activities of the United States Government relating to global health security, including pandemic prevention, preparedness and response; and (ii)to ensure policy coordination between United States Government agencies, especially coordination between—(I)agencies with a primarily domestic mandate; and (II)agencies with an international mandate relating to global health security and pandemic threats.(B)ActivitiesIn carrying out the functions described in subparagraph (A), the Committee should—(i)conduct, in coordination with the heads of relevant Federal agencies, a review of existing United States health security policies and strategies and develop recommendations for how the Federal Government may regularly update and harmonize such policies and strategies to ensure the timely development of a comprehensive coordinated strategy to enable the United States Government to respond to pandemic threats and to monitor the implementation of such strategies;(ii)develop a plan for—(I)establishing an interagency National Center for Epidemic Forecasting and Outbreak Analytics; and (II)modernizing global early warning and trigger systems for scaling action to prevent, detect, respond to, and recover from emerging biological threats;(iii)provide policy-level recommendations to participating agencies regarding the Global Health Security Agenda goals, objectives, and implementation, and other international efforts to strengthen pandemic prevention, preparedness and response;(iv)review the progress toward, and working to resolve challenges in, achieving United States commitments under the Global Health Security Agenda; (v)develop protocols for coordinating and deploying a global response to emerging high-consequence infectious disease threats that outline the respective roles for relevant Federal agencies in facilitating and supporting such response operations that should facilitate the operational work of Federal agencies, and of the Special Advisor for Global Health Security;(vi)make recommendations regarding appropriate responses to specific pandemic threats and ensure the coordination of domestic and international agencies regarding the Federal Government’s efforts to prevent, detect, respond to, and recover from biological events;(vii)take steps to strengthen the global pandemic supply chain and address any barriers to the timely delivery of supplies in response to a pandemic, including through engagement with the private sector, as appropriate;(C)develop policies and procedures to ensure the effective sharing of information from domestic and international sources about pandemic threats among the relevant Federal departments and agencies, State and local governments, and international partners and organizations; and(D)develop guidelines to enhance and improve the operational coordination between State and local governments and Federal agencies with respect to pandemic threats.(6)Foreign affairs responsibilitiesThe Committee should not assume any foreign affairs responsibilities of the Secretary of State, including the responsibility to oversee the implementation of programs and policies that advance global health security within foreign countries.(7)Specific roles and responsibilities(A)In generalThe heads of the agencies listed in paragraph (4) should—(i)make global health security and pandemic threat reduction a high priority within their respective agencies, and include global health security and pandemic threat reduction-related activities within their respective agencies’ strategic planning and budget processes;(ii)designate a senior-level official to be responsible for global health security and pandemic threat reduction at each of their respective agencies;(iii)designate, in accordance with paragraph (4), an appropriate representative at the Assistant Secretary level or higher to participate on the Committee in instances where the head of the agency cannot participate;(iv)keep the Committee apprised of Global Health Security and pandemic threat reduction-related activities undertaken within their respective agencies;(v)ensure interagency cooperation and collaboration and maintain responsibility for agency-related programmatic functions including, as applicable, in coordination with host governments, country teams, and global health security in-country teams; and(vi)keep the Committee apprised of GHSA-related activities undertaken within their respective agencies.(B)Additional roles and responsibilitiesIn addition to the roles and responsibilities described in subparagraph (A), the heads of the agencies described in paragraph (4) should carry out their respective roles and responsibilities described in Executive Order 13747 (81 Fed. Reg. 78701; relating to Advancing the Global Health Security Agenda to Achieve a World Safe and Secure from Infectious Disease Threats) and the National Security Memorandum-1 on United States Global Leadership to Strengthen the International COVID–19 Response and to Advance Global Health Security and Biological Preparedness, as in effect on the day before the date of the enactment of this Act. (8)Regular briefingsNot less frequently than twice each year, the Special Advisor for Global Health Security shall provide a briefing on the responsibilities and activities of the Committee to the appropriate congressional committees, the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives. 204.United States overseas global health security and diplomacy coordination(a)EstablishmentThere is established, within the Department of State, a Special Representative for United States International Activities to Advance Global Health Security and Diplomacy Overseas (referred to in this section as the Special Representative). (b)Appointment; qualificationsThe Special Representative—(1)shall be appointed by the President, by and with the advice and consent of the Senate;(2)shall report to the Secretary of State; and(3)shall have—(A)demonstrated knowledge and experience in the fields of development and public health, epidemiology, or medicine; and(B)relevant diplomatic, policy, and political expertise.(c)AuthoritiesThe Special Representative is authorized—(1)to operate internationally to carry out the purposes of this title;(2)to lead in developing a global pandemic prevention, preparedness and response framework to support global pandemic prevention, preparedness, responses and recovery efforts, including through—(A)diplomatic engagement and related foreign policy efforts, such as multilateral and bilateral arrangements, enhanced coordination of engagement with multilateral organizations and countries, and the mobilization of donor contributions; and(B)support for United States citizens living abroad, including consular support;(3)to serve as the representative of the Secretary of State on the Committee on Global Health Security and Pandemic and Biological Threats under section 202;(4)to represent the United States in the multilateral, catalytic financing mechanism described in section 302(a); (5)to transfer and allocate United States foreign assistance funding authorized to be appropriated pursuant to subsection (f) to the relevant Federal departments and agencies implementing the strategy required under section 202, in coordination with the Office of Management and Budget, the United States Agency for International Development, the Department of Health and Human Services, and the Office of Foreign Assistance Resources in the Department of State;(6)to utilize detailees, on a reimbursable or nonreimbursable basis, from the relevant Federal departments and agencies and hire personal service contractors, who may operate domestically and internationally, to ensure that the Office of the Special Representative has access to the highest quality experts available to the United States Government to carry out the functions under this Act; and(7)to perform such other functions as the Secretary of State may assign.(d)DutiesThe Special Representative shall coordinate, manage, and oversee United States foreign policy, diplomatic efforts, and foreign assistance funded with amounts appropriated pursuant to subsection (f) to advance the United States Global Health Security and Diplomacy Strategy developed pursuant to section 202, including by—(1)developing and coordinating a global pandemic prevention, preparedness and response framework consistent with subsection (c)(2);(2)enhancing engagement with multilateral organizations and partner countries, including through the mobilization of donor support;(3)enhancing coordination of consular services for United States citizens abroad in the event of a global health emergency;(4)ensuring effective program coordination and implementation by the relevant Federal departments and agencies by—(A)formulating, issuing, and updating related policy guidance;(B)establishing, in consultation with the United States Agency for International Development and the Centers for Disease Control and Prevention, unified auditing, monitoring, and evaluation plans;(C)aligning, in coordination with United States chiefs of mission and country teams in partner countries—(i)the foreign assistance resources funded with amounts appropriated pursuant to subsection (f); and (ii)the implementation plans required under section 202(c)(2) with the relevant Federal departments and agencies in a manner that—(I)is consistent with Executive Order 13747 (81 Fed. Reg. 78701; relating to Advancing the Global Health Security Agenda to Achieve a World Safe and Secure from Infectious Disease Threats); (II)is consistent with the National Security Memorandum on United States Global Leadership to Strengthen the International COVID–19 Response and to Advance Global Health Security and Biological Preparedness, issued by President Biden on January 21, 2021; and (III)reflects and leverages the unique capabilities of each such department and agency;(D)convening, as appropriate, an interagency working group on pandemic prevention and preparedness, headed by the Special Representative and including representatives from the relevant Federal departments and agencies, to facilitate coordination of activities relating to pandemic prevention and preparedness in partner countries under this Act;(E)working with, and leveraging the expertise and activities of, the Office of the United States Global AIDS Coordinator, the Office of the United States Global Malaria Coordinator, and similar or successor entities that are implementing United States global health assistance overseas; and(F)avoiding duplication of effort and working to resolve policy, program, and funding disputes among the relevant Federal departments and agencies;(5)leading diplomatic efforts to identify and address current and emerging threats to global health security;(6)ensuring, in coordination with the Secretary of Health and Human Services and the Administrator of the United States Agency for International Development, effective representation of the United States in relevant international forums, including at the World Health Organization, the World Health Assembly, and meetings of the Global Health Security Agenda and of the Global Health Security Initiative;(7)working to enhance coordination with, and transparency among, the governments of partner countries and key stakeholders, including the private sector;(8)promoting greater donor and national investment in partner countries to build more resilient health systems and supply chains, including through representation and participation in a multilateral, catalytic financing mechanism for global health security and pandemic prevention and preparedness, consistent with title III;(9)securing bilateral and multilateral financing commitments to advance the Global Health Security Agenda, including through funding for the financing mechanism described in title III; and(10)providing regular updates to the appropriate congressional committees regarding the fulfillment of the duties described in this subsection.(e)Deputy RepresentativeThe Special Representative should be supported by a deputy, who—(1)should be an employee of the United States Agency for International Development serving in a career or noncareer position in the Senior Executive Service or at the level of a Deputy Assistant Administrator or higher;(2)should have demonstrated knowledge and experience in the fields of development and public health, epidemiology, or medicine; and (3)serves concurrently as the deputy and performs the functions described in section 3(h) of Executive Order 13747 (81 Fed. Reg. 78701). (f)Authorization of appropriations(1)In generalThere is authorized to be appropriated $5,000,000,000, for the 5-year period beginning on October 1, 2022, to carry out the purposes of this section and title III, which, in consultation with the appropriate congressional committees and subject to the requirements under chapters 1 and 10 of part I and section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), may include support for—(A)enhancing preparedness in partner countries through implementation of the Global Health Security Strategy developed pursuant to section 202;(B)replenishing the Emergency Reserve Fund at the United States Agency for International Development, established pursuant to section 7058(c)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) to address new or emerging infectious disease threats, as necessary and appropriate;(C)United States contributions to the World Bank Health Emergency Preparedness and Response Multi-Donor Fund; and(D)United States contributions to a multilateral, catalytic financing mechanism for global health security and pandemic prevention and preparedness described in section 302.(2)ExceptionSection 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107) shall not apply to assistance made available pursuant to this subsection. 205.ResilienceIt shall be the policy of the United States to support the growth of healthier, more stable societies, while advancing the global health security interests of the United States by working with key stakeholders—(1)in developing countries that are highly vulnerable to the emergence, reemergence, and spread of infectious diseases with pandemic potential, including disease outbreaks resulting from natural and manmade disasters, human displacement, loss of natural habitat, poor access to water, sanitation, and hygiene, and other political, security, economic, and climatic shocks and stresses;(2)to develop effective tools to identify, analyze, forecast, and mitigate the risks that make such countries vulnerable;(3)to better integrate short-, medium-, and long-term recovery efforts into global health emergency response and disaster relief; and(4)to ensure that international assistance and financing tools are effectively designed, objectively informed, strategically targeted, carefully coordinated, reasonably adapted, and rigorously monitored and evaluated in a manner that advances the policy objectives under this section.206.Strengthening health systems(a)Statement of policyIt shall be the policy of the United States to ensure that bilateral global health assistance programs are effectively managed and coordinated to contribute to the strengthening of health systems in each country in which such programs are carried out, as necessary and appropriate for the purposes of achieving improved health outcomes.(b)CoordinationThe Administrator of USAID shall work with the Director of the Centers for Disease Control and Prevention, the Global Malaria Coordinator, and the United States Global AIDS Coordinator and Special Representative for Global Health Diplomacy at the Department of State to identify areas of collaboration and coordination in countries with global health programs and activities undertaken by USAID pursuant to the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25) and other relevant statutes to ensure that such activities contribute to health systems strengthening.(c)Pilot program (1)In generalThe Administrator of USAID should identify not fewer than 5 countries in which the United States has significant bilateral investments in global health to develop an integrated approach toward health systems strengthening that takes advantage of all sources of funding for global health in such country, with the aim of establishing an enduring model for coordinating health systems strengthening activities in additional countries in the future.(2)AssessmentIn the countries selected under paragraph (1), USAID missions, in consultation with USAID’s Office of Health Systems, should conduct an assessment that—(A)takes a comprehensive view of the constraints in the country’s health system that prevent the achievement of desired outcomes of United States Government-supported health programs;(B)identifies the best opportunities for improving health systems to achieve improved outcomes, including obstacles to health service delivery;(C)maps the resources of the country and other donors in the health sector with a focus on investment in health system strengthening; and(D)develops, based on the results of the assessment described in subparagraph (A), and implements a new or revised 5-year strategy for United States assistance to strengthen the country’s health system that—(i)provides a framework for implementing such strategy;(ii)identifies key areas for United States Government investments to strengthen the health system in alignment with other donors and achieve health outcomes beyond a single sector;(iii)specifies the anticipated role of health programs undertaken by each of the relevant Federal departments and agencies operating in the country in implementing such strategy;(iv)includes clear goals, benchmarks, outputs, desired outcomes, a means of measuring progress and a cost analysis; and(v)requires reporting by each Federal department and agency regarding their participation and contribution, including in the PEPFAR Annual Report to Congress.(3)Strategies to strengthen health systemsUSAID missions in countries identified pursuant paragraph (1) should develop a strategy to strengthen health systems based on the assessment developed pursuant to paragraph (2) that—(A)ensures complementarity with priorities identified under any other action plan focused on strengthening a country’s health system, such as the World Health Organization’s Joint External Evaluation and National Action Plans for Health Security;(B)identifies bureaucratic barriers and inefficiencies, including poor linkages between government ministries and between ministries and donor agencies and the extent of any corruption, and identify actions to overcome such barriers;(C)identifies potential obstacles to the implementation of the strategy, such as issues relating to lack of political will, poor governance of an effective health system at all levels of the country’s public health systems, especially with respect to governing bodies and councils at the provincial, district, and community levels, and the exclusion of women, minorities, other underserved groups, and frontline health workers in decision making;(D)includes proposals for mobilizing sufficient and durable financing for health systems;(E)identifies barriers to building and retaining an effective frontline health workforce with key global health security capacities, informed by the International Health Regulations (2005), including—(i)strengthened data collection and analysis;(ii)data driven decision making capacity;(iii)recommendations for partner country actions to achieve a workforce that conforms with the World Health Organization’s recommendation for at least 44.5 doctors, nurses, and midwives and at least 15 paid, trained, equipped, and professionally supervised community health workers for every 10,000 people, while supporting proper distribution and high-quality job performance; and(iv)the formalization and inclusion of the community health workforce in planning for a resilient health system to ensure essential service delivery and pandemic response;(F)identifies deficiencies in information systems and communication technologies that prevent linkages at all levels of the health system delivery and medical supply systems and promotes interoperability across data systems with real time data, while protecting data security; (G)identifies weaknesses in supply chain and procurement systems and practices, and recommends ways to improve the efficiency, transparency, and effectiveness of such systems and practices;(H)identifies obstacles to health service access and quality and improved health outcomes for women and girls, and for the poorest and most vulnerable, including a lack of social support and other underlying causes, and recommendations for how to overcome such obstacles;(I)includes plans for integrating innovations in health technologies, services, and systems;(J)identifies barriers to health literacy, community engagement, and patient empowerment, and recommendations for overcoming such barriers; (K)includes proposals for strengthening community health systems and the community-based health workforce informed by the World Health Organization guideline on health policy and system support to optimize community health worker programmes (2018), including the professionalization of community health workers;(L)describes the role of the private sector and nongovernmental health providers, including community groups engaged in health promotion and mutual assistance and other institutions engaged in health delivery, including the extent to which the local population utilizes such health services;(M)facilitates rapid response during health emergencies, such as last mile delivery of vaccines to respond to and prevent the spread of infectious diseases with epidemic and pandemic potential; and(N)ensures that relevant USAID missions and bureaus are appropriately staffed and resourced to carry out such activities efficiently, effectively, and in-line with best practices.(4)Consultation and reporting requirements(A)ConsultationIn developing a strategy pursuant to paragraph (3), each USAID mission should consult with a wide variety of stakeholders, including—(i)relevant partner government institutions;(ii)professional associations;(iii)patient groups;(iv)civil society organizations (including international nongovernmental organizations with relevant expertise in program implementation); and(v)the private sector.(B)ReportingNot later than 180 days after the date of the enactment of this Act, the Administrator of USAID and the United States Global AIDS Coordinator shall submit a report to the appropriate congressional committees detailing the progress of the pilot program authorized under this subsection, including—(i)progress made toward the integration and co-financing of health systems strengthening activities by USAID and the Office of the Global AIDS Coordinator; and(ii)the results of integrated efforts under this section, including for cross-cutting efforts to strengthen local health workforces. (d)Technical capacity(1)In generalThe Administrator of USAID shall ensure that USAID is sufficiently resourced and staffed to ensure performance, consistency, and adoption of best practices in USAID’s health systems programs, including the pilot program authorized under subsection (c).(2)ResourcesThe Administrator of USAID and the United States Global AIDS Coordinator shall include detail in the fiscal year 2023 Congressional Budget Justification regarding health systems strengthening activities, including—(A)the plans for, and the progress toward, reaching the capacity described in paragraph (1);(B)the requirements for sustaining such capacity, including the resources needed by USAID; and(C)budget detail on the integration and joint funding of health systems capacity building, as appropriate. (e)International effortsThe Secretary of State, in coordination with the Administrator of USAID, should work with the Global Fund to Fight AIDS, Tuberculosis, and Malaria, Gavi, the Vaccine Alliance, bilateral donors, and other relevant multilateral and international organizations and stakeholders to develop—(1)shared core indicators for strengthened health systems;(2)agreements among donors that reporting requirements for health systems come from country systems to reduce the burden placed on partner countries;(3)structures for joint assessments, plans, auditing, and consultations; and(4)a regularized approach to coordination on health systems strengthening.(f)Public private partnerships to improve health systems strengtheningThe country strategies developed under subsection (c)(3) should include a section that—(1)discusses the role of the private sector (including corporate, local, and international organizations with relevant expertise); and(2)identifies relevant opportunities for the private sector—(A)to accelerate research and development of innovative health and information technology, and to offer training related to its use;(B)to contribute to improvements in health administration and management processes;(C)to improve system efficiency;(D)to develop training related to clinical practice guidelines; and(E)to help countries develop systems for documenting outcomes and achievements related to activities undertaken to strengthen the health sector.(g)Authorization for use of fundsAmounts authorized to be appropriated or otherwise made available to carry out section 104 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b) may be made available to carry out this section. 207.Additional authorities(a)Foreign Assistance Act of 1961Chapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended—(1)in section 104(c)(1) (22 U.S.C. 2151b(c)(1)), by inserting (emphasizing health systems strengthening, as appropriate) after health services;(2)in section 104A (22 U.S.C. 2151b–2)—(A)in subsection (b)(3)(D), by striking including health care systems, under other international donor support and inserting including through support for health systems strengthening, under other donor support; and(B)in subsection (f)(3)(Q), by inserting the Office of the United States Global AIDS Coordinator, partner countries, and the Global Fund to Fight AIDS, Tuberculosis, and Malaria to ensure that their actions support the activities taken to strengthen the overall health systems in recipient countries, and efforts by after efforts by; and(3)in section 104B(g)(2) (22 U.S.C. 2151b–3(g)(2)), by inserting strengthening the health system of the country and after contribute to.(b)United States Leadership against HIV/AIDS, Tuberculosis, and Malaria Act of 2003Section 204 of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7623) is amended—(1)in subsection (a) —(A)in paragraph (1)(A), by inserting in a manner that is coordinated with, and contributes to, efforts through other assistance activities being carried out to strengthen national health systems and health policies after systems; and(B)in paragraph (2)—(i)in subparagraph (C), by inserting as part of a strategy to improve overall health before the semicolon at the end;(ii)in subparagraph (D), by striking and at the end;(iii)in subparagraph (E), by striking the period at the end and inserting ; and; and(iv)by adding at the end the following:(F)to contribute to efforts that build health systems capable of preventing, detecting and responding to HIV/AIDS, tuberculosis, malaria and other infectious diseases with pandemic potential.; and(2)in subsection (b), by striking receive funding to carry out programs to combat HIV/AIDS, tuberculosis, and malaria and inserting more effectively budget for and receive funding to carry out programs to strengthen health systems such that countries are able to more effectively combat HIV/AIDS, tuberculosis, and malaria, to prevent, respond and detect other diseases with pandemic potential,. 208.Authorization for United States participation in the Coalition for Epidemic Preparedness Innovations(a)In generalThe United States is authorized to participate in the Coalition for Epidemic Preparedness Innovations (referred to in this section as CEPI).(b)Investors Council and Board of Directors(1)Initial designationThe President shall designate an employee of the United States Agency for International Development to serve on the Investors Council and, if nominated, on the Board of Directors of CEPI, as a representative of the United States during the period beginning on the date of such designation and ending on September 30, 2022.(2)Ongoing designationsThe President may designate an employee of the relevant Federal department or agency with fiduciary responsibility for United States contributions to CEPI to serve on the Investors Council and, if nominated, on the Board of Directors of CEPI, as a representative of the United States. (3)QualificationsAny employee designated pursuant to paragraph (1) or (2) shall have demonstrated knowledge and experience in the fields of development and public health, epidemiology, or medicine, from the Federal department or agency with primary fiduciary responsibility for United States contributions pursuant to subsection (c).(c)ConsultationNot later than 60 days after the date of the enactment of this Act, the employee designated pursuant to subsection (b)(1) shall consult with the appropriate congressional committees regarding—(1)the manner and extent to which the United States plans to participate in CEPI, including through the governance of CEPI;(2)any planned financial contributions from the United States to CEPI; and(3)how participation in CEPI is expected to support—(A)the United States Global Health Security Strategy required under this Act;(B)the applicable revision of the National Biodefense Strategy required under section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104); and (C)any other relevant programs relating to global health security and biodefense.(d)United States contributions(1)Sense of congressIt is the sense of Congress that the President, consistent with the provisions under section 10003(a)(1) of the American Rescue Plan Act of 2021, should make an immediate contribution to CEPI in the amount of $300,000,000, to expand research and development of vaccines to combat the spread of COVID–19 variants. (2)NotificationNot later than 15 days before a contribution is made available pursuant to paragraph (1), the President shall notify the appropriate congressional committees of the details of the amount, purposes, and national interests served by such contribution. 209.National intelligence estimate and briefing regarding novel diseases and pandemic threats(a)Defined termIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Select Committee on Intelligence of the Senate;(3)the Committee on Health, Education, Labor, and Pensions of the Senate;(4)the Committee on Foreign Affairs of the House of Representatives;(5)the Permanent Select Committee on Intelligence of the House of Representatives; and(6)the Committee on Energy and Commerce of the House of Representatives.(b)National Intelligence Estimates(1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter for the following 4 years, the National Intelligence Council shall submit to the appropriate committees of Congress a National Intelligence Estimate regarding the risks posed to the national security interests of the United States by the emergence, reemergence, and overseas transmission of pathogens with pandemic potential.(2)ElementsThe National Intelligence Estimate submitted pursuant to paragraph (1) shall—(A)identify the countries or regions most vulnerable to the emergence or reemergence of a pathogen with pandemic potential, including the most likely sources and pathways of such emergence or reemergence, whether naturally occurring, accidental, or deliberate;(B)assess the likelihood that a pathogen described in subparagraph (A) will spread to the United States, the United States Armed Forces, diplomatic or development personnel of the United States stationed abroad, or citizens of the United States living abroad in a manner that could lead to lead to an epidemic in the United States or otherwise affect the national security or economic prosperity of the United States;(C)assess the preparedness of countries around the world, particularly those identified pursuant to subparagraph (A), to prevent, detect, and respond to pandemic threats; and(D)identify any scientific, capacity, or governance gaps in the preparedness of countries identified pursuant to subparagraph (A), including an analysis of the capacity and performance of any country or entity described in subparagraph (C) in complying with biosecurity standards, as applicable.(c)Congressional briefingsThe National Intelligence Council shall provide an annual briefing to the appropriate committees of Congress regarding—(1)the most recent National Intelligence Estimate submitted pursuant to subsection (b)(1); and(2)the emergence or reemergence of pathogens with pandemic potential that could lead to an epidemic described in subsection (b)(2)(B).(d)Public availabilityThe Director of National Intelligence shall make publicly available an unclassified version of each National Intelligence Estimate submitted pursuant to subsection (b)(1). 210.Pandemic early warning network(a)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, the Secretary of Health and Human Services, and the heads of the other relevant Federal departments and agencies, shall work with the World Health Organization and other key stakeholders to establish or strengthen effective early warning systems, at the partner country, regional, and international levels, that utilize innovative information and analytical tools and robust review processes to track, document, analyze, and forecast infectious disease threats with epidemic and pandemic potential.(b)ReportNot later than 1 year after the date of the enactment of this Act, and annually thereafter for the following 4 years, the Secretary of State, in coordination with the Secretary of Health and Human Services and the heads of the other relevant Federal departments and agencies, shall submit a report to the appropriate congressional committees that describes United States Government efforts and opportunities to establish or strengthen effective early warning systems for infectious disease threats.211.International emergency operations(a)Sense of CongressIt is the sense of Congress that it is essential to enhance the capacity of key stakeholders to effectively operationalize early warning and execute multi-sectoral emergency operations during an infectious disease outbreak, particularly in countries and areas that deliberately withhold critical global health data and delay access during an infectious disease outbreak in advance of the next infectious disease outbreak with pandemic potential.(b)Public health emergencies of international concernThe Secretary of State, in coordination with the Secretary of Health and Human Services, should work with the World Health Organization and like-minded member states to adopt an approach toward assessing infectious disease threats under the International Health Regulations (2005) for the World Health Organization to identify and transparently communicate, on an ongoing basis, varying levels of risk leading up to a declaration by the Director General of the World Health Organization of a Public Health Emergency of International Concern for the duration and in the aftermath of such declaration.(c)Emergency operationsThe Secretary of State, in coordination with the Administrator of USAID, the Director of the Centers for Disease Control and Prevention, and the heads of other relevant Federal departments and agencies, and consistent with the requirements under the International Health Regulations (2005) and the objectives of the World Health Organization’s Health Emergencies Programme, the Global Health Security Agenda, and national actions plans for health security, shall work, in coordination with the World Health Organization, with partner countries and other key stakeholders to support the establishment, strengthening, and rapid response capacity of global health emergency operations centers, at the national and international levels, including efforts—(1)to collect and share data, assess risk, and operationalize early warning;(2)to secure, including through utilization of stand-by arrangements and emergency funding mechanisms, the staff, systems, and resources necessary to execute cross-sectoral emergency operations during the 48-hour period immediately following an infectious disease outbreak with pandemic potential; and(3)to organize and conduct emergency simulations. IIIFinancing mechanism for global health security and pandemic prevention and preparedness301.Eligible partner country definedIn this title, the term eligible partner country means a country in which the Fund for Global Health Security and Pandemic Prevention and Preparedness to be established under section 302 may finance global health security and pandemic prevention and preparedness assistance programs under this Act based on the country’s demonstrated—(1)need, as identified through the Joint External Evaluation process, the Global Health Security Index classification of health systems, national action plans for health security, the World Organization for Animal Health’s Performance of Veterinary Services evaluation, and other complementary or successor indicators of global health security and pandemic prevention and preparedness; and (2)commitment to transparency, including—(A)budget and global health data transparency;(B)complying with the International Health Regulations (2005);(C)investing in domestic health systems; and (D)achieving measurable results.302.Establishment of Fund for Global Health Security and Pandemic Prevention and Preparedness(a)Negotiations for establishment of Fund for Global Health Security and Pandemic Prevention and PreparednessThe Secretary of State, in coordination with the Secretary of the Treasury, the Administrator of the United States Agency for International Development, the Secretary of Health and Human Services, the Director of the Centers for Disease Control and Prevention, and the heads of other relevant Federal departments and agencies, as necessary and appropriate, should seek to enter into negotiations with donors, relevant United Nations agencies, including the World Health Organization, and other key multilateral stakeholders, to establish—(1)a multilateral, catalytic financing mechanism for global health security and pandemic prevention and preparedness, which may be known as the Fund for Global Health Security and Pandemic Prevention and Preparedness (in this title referred to as the Fund), to address the need for and secure durable financing in accordance with the provisions of this section; and(2)an Advisory Board to the Fund in accordance with section 305.(b)PurposesThe purposes of the Fund should be—(1)to close critical gaps in global health security and pandemic prevention and preparedness; and (2)to work with, and build the capacity of, eligible partner countries in the areas of global health security, infectious disease control, and pandemic prevention and preparedness, in a manner that—(A)prioritizes capacity building and financing availability in eligible partner countries;(B)incentivizes countries to prioritize the use of domestic resources for global health security and pandemic prevention and preparedness;(C)leverages government, nongovernment, and private sector investments;(D)regularly responds to and evaluates progress based on clear metrics and benchmarks, such as the Joint External Evaluation and the Global Health Security Index;(E)aligns with and complements ongoing bilateral and multilateral efforts and financing, including through the World Bank, the World Health Organization, the Global Fund to Fight AIDS, Tuberculosis, and Malaria, the Coalition for Epidemic Preparedness and Innovation, and Gavi, the Vaccine Alliance; and(F)helps countries accelerate and achieve compliance with the International Health Regulations (2005) and the fulfillment of the Global Health Security Agenda 2024 Framework not later than 5 years after the date on which the Fund is established, in coordination with the ongoing Joint External Evaluation national action planning process.(c)Executive Board(1)In generalThe Fund should be governed by a transparent and accountable body (referred to in this title as the Executive Board), which should—(A)function as a partnership with, and through full engagement by, donor governments, eligible partner countries, and independent civil society; and(B)be composed of not more than 20 representatives of governments, foundations, academic institutions, independent civil society, indigenous people, vulnerable communities, frontline health workers, and the private sector with demonstrated commitment to carrying out the purposes of the Fund and upholding transparency and accountability requirements.(2)DutiesThe Executive Board should—(A)be charged with approving strategies, operations, and grant making authorities in order to conduct effective fiduciary, monitoring, and evaluation efforts, and other oversight functions;(B)determine operational procedures such that the Fund is able to effectively fulfill its mission; (C)provide oversight and accountability for the Fund in collaboration with the Inspector General to be established pursuant to section 304(e)(1)(A);(D)develop and utilize a mechanism to obtain formal input from eligible partner countries, independent civil society, and implementing entities relative to program design, review, and implementation and associated lessons learned; and(E)coordinate and align with other multilateral financing and technical assistance activities, and with the United States and other nations leading outbreak prevention, preparedness, and response activities in partner countries, as appropriate.(3)CompositionThe Executive Board should include—(A)representatives of the governments of founding member countries who, in addition to the requirements under paragraph (1), qualify based upon meeting an established initial contribution threshold, which should be not less than 10 percent of total initial contributions, and a demonstrated commitment to supporting the International Health Regulations (2005);(B)a geographically diverse group of members who—(i)come from donor countries, eligible partner countries, academic institutions, independent civil society, including indigenous organizations, and the private sector; and (ii)are selected on the basis of their experience and commitment to innovation, best practices, and the advancement of global health security objectives; (C)representatives of the World Health Organization; and(D)the chair of the Global Health Security Steering Group.(4)ContributionsEach government or private sector entity represented on the Executive Board should agree to make annual contributions to the Fund in an amount not less than the minimum determined by the Executive Board.(5)QualificationsIndividuals appointed to the Executive Board should have demonstrated knowledge and experience across a variety of sectors, including human and animal health, agriculture, development, defense, finance, research, and academia.(6)Conflicts of interest(A)Technical expertsThe Executive Board may include independent technical experts who are not affiliated with, or employed by, a recipient country or organization.(B)Multilateral bodies and institutionsExecutive Board members appointed pursuant to paragraph (3)(C) should be required to recuse themselves from matters presenting conflicts of interest, including financing decisions relating to such bodies and institutions.(7)United states representation(A)Founding memberThe Secretary of State should seek—(i)to establish the United States as a founding member of the Fund; and (ii)to ensure that the United States is represented on the Executive Board by an officer or employee of the United States, who shall be appointed by the President.(B)Effective and termination dates(i)Effective dateThis paragraph shall take effect upon the date on which the Secretary of State certifies and submits to Congress an agreement establishing the Fund.(ii)Termination dateThe membership established pursuant to subparagraph (A) shall terminate upon the date of termination of the Fund.(8)Removal proceduresThe Fund should establish procedures for the removal of members of the Executive Board who—(A)engage in a consistent pattern of human rights abuses;(B)fail to uphold global health data transparency requirements; or (C)otherwise violate the established standards of the Fund, including in relation to corruption.303.Authorities(a)Program objectives(1)In generalIn carrying out the purpose set forth in section 302, the Fund, acting through the Executive Board, should— (A)develop grant making requirements to be administered by an independent technical review panel comprised of entities barred from applying for funding or support; (B)provide grants, including challenge grants, technical assistance, concessional lending, catalytic investment funds, and other innovative funding mechanisms, in coordination with ongoing bilateral and multilateral efforts, as appropriate—(i)to help eligible partner countries close critical gaps in health security, as identified through the Joint External Evaluation process, the Global Health Security Index classification of health systems, and national action plans for health security and other complementary or successor indicators of global health security and pandemic prevention and preparedness; and(ii)to support measures that enable such countries, at the national and subnational levels, and in partnership with civil society and the private sector, to strengthen and sustain resilient health systems and supply chains with the resources, capacity, and personnel required to prevent, detect, mitigate, and respond to infectious disease threats, including zoonotic spillover, before they become pandemics;(C)leverage the expertise, capabilities, and resources of proven, existing agencies and organizations to effectively target and manage resources for impact, including through alignment with, and co-financing of, complementary programs, as appropriate and consistent with paragraph (3); and(D)develop recommendations for a mechanism for assisting countries that are at high risk for zoonotic spillover events with pandemic potential to participate in the Global Health Security Agenda and the Joint External Evaluations.(2)Activities supportedThe activities to be supported by the Fund should include efforts—(A)to enable eligible partner countries to formulate and implement national health security and pandemic prevention and preparedness action plans, advance action packages under the Global Health Security Agenda, and adopt and uphold commitments under the International Health Regulations (2005) and other related international health agreements and arrangements, as appropriate;(B)to support health security budget planning in eligible partner countries, including training in public financial management, budget and health data transparency, human resource information systems, and integrated and transparent budget and health data;(C)to strengthen the health workforce, including hiring, training, and deploying experts and other essential staff, including community health workers, to improve frontline prevention of, and monitoring and preparedness for, unknown, new, emerging, or reemerging pathogens, epidemics, and pandemic threats, including capacity to surge and manage additional staff during emergencies;(D)to improve the quality of community health worker programs as the foundation of pandemic preparedness and response through application of appropriate assessment tools; (E)to improve infection prevention and control, the protection of healthcare workers, including community health workers, and access to water and sanitation within healthcare settings;(F)to combat the threat of antimicrobial resistance;(G)to strengthen laboratory capacity and promote biosafety and biosecurity through the provision of material and technical assistance;(H)to reduce the risk of bioterrorism, zoonotic disease spillover (whether through loss of natural habitat, the commercial trade in wildlife for human consumption, or other means), and accidental biological release;(I)to build technical capacity to manage health supply chains for commodities, equipment, and supplies, including for personal protective equipment, testing reagents, and other lifesaving supplies, through effective forecasting, procurement, warehousing, and delivery from central warehouses to points of service in both the public and private sectors;(J)to enable bilateral, regional, and international partnerships and cooperation, including through pandemic early warning systems and emergency operations centers, to identify and address transnational infectious disease threats exacerbated by natural and man-made disasters, human displacement, and zoonotic infection;(K)to establish partnerships for the sharing of best practices and enabling eligible countries to meet targets and indicators under the Joint External Evaluation process, the Global Health Security Index classification of health systems, and national action plans for health security relating to the prevention, detection, and treatment of neglected tropical diseases;(L)to build the capacity of eligible partner countries to prepare for and respond to second order development impacts of infectious disease outbreaks and maintain essential health services, while accounting for the differentiated needs and vulnerabilities of marginalized populations, including women and girls;(M)to develop and utilize metrics to monitor and evaluate programmatic performance and identify best practices, including in accordance with Joint External Evaluation benchmarks, Global Health Security Agenda targets, and Global Health Security Index indicators;(N)to develop and deploy mechanisms to enhance and independently monitor the transparency and accountability of global health security and pandemic prevention and preparedness programs and data, in compliance with the International Health Regulations (2005), including through the sharing of trends, risks, and lessons learned; (O)to promote broad participation in health emergency planning and advisory bodies, including by women and frontline health workers;(P)to develop and implement simulation exercises, produce and release after action reports, and address related gaps; (Q)to support countries in conducting Joint External Evaluations;(R)to improve disease surveillance capacity in partner counties, including at the community level, such that those countries are better able to detect and respond to known and unknown pathogens and zoonotic infectious diseases; and(S)to support governments through coordinated and prioritized assistance efforts to prevent zoonotic spillover caused by deforestation, commercial trade in wildlife for human consumption, climate-related events, and unsafe interactions between wildlife, livestock, and people to reduce the emergence, reemergence, and spread of zooneses.(3)Implementation of program objectivesIn carrying out the objectives under paragraph (1), the Fund should work to eliminate duplication and waste by upholding strict transparency and accountability standards and coordinating its programs and activities with key partners working to advance global health security and pandemic prevention and preparedness, including—(A)governments, independent civil society, nongovernmental organizations, research and academic institutions, and private sector entities in eligible partner countries;(B)the pandemic early warning systems and international emergency operations centers to be established under sections 210 and 211;(C)the World Health Organization;(D)the Global Health Security Agenda;(E)the Global Health Security Initiative;(F)the Global Fund to Fight AIDS, Tuberculosis, and Malaria;(G)the United Nations Office for the Coordination of Humanitarian Affairs, UNICEF, and other relevant funds, programs, and specialized agencies of the United Nations;(H)Gavi, the Vaccine Alliance;(I)the Coalition for Epidemic Preparedness Innovations (CEPI);(J)The World Organisation for Animal Health;(K)The United Nations Environment Programme;(L)Food and Agriculture Organization; and(M)the Global Polio Eradication Initiative.(b)PriorityIn providing assistance under this section, the Fund should give priority to low-and lower middle income countries with—(1)low scores on the Global Health Security Index classification of health systems;(2)measurable gaps in global health security and pandemic prevention and preparedness identified under Joint External Evaluations and national action plans for health security;(3)demonstrated political and financial commitment to pandemic prevention and preparedness; and(4)demonstrated commitment to upholding global health budget and data transparency and accountability standards, complying with the International Health Regulations (2005), investing in domestic health systems, and achieving measurable results.(c)Eligible grant recipientsGovernments and nongovernmental organizations should be eligible to receive grants as described in this section.304.Administration(a)AppointmentsThe Executive Board should appoint—(1)an Administrator, who should be responsible for managing the day-to-day operations of the Fund; and(2)an independent Inspector General, who should be responsible for monitoring grants implementation and proactively safeguarding against conflicts of interests.(b)Authority to accept and solicit contributionsThe Fund should be authorized to solicit and accept contributions from governments, the private sector, foundations, individuals, and nongovernmental entities.(c)Accountability; conflicts of interest; criteria for programsAs part of the negotiations described in section 302(a), the Secretary of the State, consistent with subsection (d), should—(1)take such actions as are necessary to ensure that the Fund will have in effect adequate procedures and standards to account for and monitor the use of funds contributed to the Fund, including the cost of administering the Fund; (2)ensure there is agreement to put in place a conflict of interest policy to ensure fairness and a high standard of ethical conduct in the Fund’s decision-making processes, including proactive procedures to screen staff for conflicts of interest and measures to address any conflicts, such as potential divestments of interests, prohibition from engaging in certain activities, recusal from certain decision-making and administrative processes, and representation by an alternate board member; and (3)seek agreement on the criteria that should be used to determine the programs and activities that should be assisted by the Fund.(d)Selection of partner countries, projects, and recipientsThe Executive Board should establish—(1)eligible partner country selection criteria, to include transparent metrics to measure and assess global health security and pandemic prevention and preparedness strengths and vulnerabilities in countries seeking assistance;(2)minimum standards for ensuring eligible partner country ownership and commitment to long-term results, including requirements for domestic budgeting, resource mobilization, and co-investment;(3)criteria for the selection of projects to receive support from the Fund;(4)standards and criteria regarding qualifications of recipients of such support;(5)such rules and procedures as may be necessary for cost-effective management of the Fund; and(6)such rules and procedures as may be necessary to ensure transparency and accountability in the grant-making process.(e)Additional transparency and accountability requirements(1)Inspector general(A)In generalThe Secretary of State shall seek to ensure that the Inspector General appointed pursuant to subsection (a)—(i)is fully enabled to operate independently and transparently;(ii)is supported by and with the requisite resources and capacity to regularly conduct and publish, on a publicly accessible website, rigorous financial, programmatic, and reporting audits and investigations of the Fund and its grantees; and(iii)establishes an investigative unit that—(I)develops an oversight mechanism to ensure that grant funds are not diverted to illicit or corrupt purposes or activities; and(II)submits an annual report to the Executive Board describing its activities, investigations, and results.(B)Sense of congress on corruptionIt is the sense of Congress that—(i)corruption within global health programs contribute directly to the loss of human life and cannot be tolerated; and(ii)in making financial recoveries relating to a corrupt act or criminal conduct under a grant, as determined by the Inspector General, the responsible grant recipient should be assessed at a recovery rate of up to 150 percent of such loss.(2)Administrative expensesThe Secretary of State shall seek to ensure the Fund establishes, maintains, and makes publicly available a system to track the administrative and management costs of the Fund on a quarterly basis.(3)Financial tracking systemsThe Secretary of State shall ensure that the Fund establishes, maintains, and makes publicly available a system to track the amount of funds disbursed to each grant recipient and sub-recipient during a grant’s fiscal cycle.(4)Exemption from duties and taxesThe Secretary should ensure that the Fund adopts rules that condition grants upon agreement by the relevant national authorities in an eligible partner country to exempt from duties and taxes all products financed by such grants, including procurements by any principal or sub-recipient for the purpose of carrying out such grants.305.Advisory Board(a)In generalThere should be an Advisory Board to the Fund.(b)AppointmentsThe members of the Advisory Board should be composed of—(1)a geographically diverse group of individuals that includes representation from low- and middle-income countries;(2)individuals with experience and leadership in the fields of development, global health, epidemiology, medicine, biomedical research, and social sciences; and(3)representatives of relevant United Nations agencies, including the World Health Organization, and nongovernmental organizations with on-the ground experience in implementing global health programs in low and lower-middle income countries.(c)ResponsibilitiesThe Advisory Board should provide advice and guidance to the Executive Board of the Fund on the development and implementation of programs and projects to be assisted by the Fund and on leveraging donations to the Fund.(d)Prohibition on payment of compensation(1)In generalExcept for travel expenses (including per diem in lieu of subsistence), no member of the Advisory Board should receive compensation for services performed as a member of the Board.(2)United states representativeNotwithstanding any other provision of law (including an international agreement), a representative of the United States on the Advisory Board may not accept compensation for services performed as a member of the Board, except that such representative may accept travel expenses, including per diem in lieu of subsistence, while away from the representative’s home or regular place of business in the performance of services for the Board.(e)Conflicts of interestMembers of the Advisory Board should be required to disclose any potential conflicts of interest prior to serving on the Advisory Board and, in the event of any conflicts of interest, recuse themselves from such matters during their service on the Advisory Board.306.Reports to Congress(a)Status reportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, and the heads of other relevant Federal departments and agencies, shall submit a report to the appropriate congressional committees that describes the progress of international negotiations to establish the Fund.(b)Annual report(1)In generalNot later than 1 year after the date of the establishment of the Fund, and annually thereafter for the duration of the Fund, the Secretary of State, shall submit a report to the appropriate congressional committees regarding the administration of the Fund.(2)Report elementsThe report required under paragraph (1) shall describe—(A)the goals of the Fund;(B)the programs, projects, and activities supported by the Fund;(C)private and governmental contributions to the Fund; and(D)the criteria utilized to determine the programs and activities that should be assisted by the Fund, including baselines, targets, desired outcomes, measurable goals, and extent to which those goals are being achieved.(c)GAO report on effectivenessNot later than 2 years after the date on which the Fund is established, the Comptroller General of the United States shall submit a report to the appropriate congressional committees that evaluates the effectiveness of the Fund, including the effectiveness of the programs, projects, and activities supported by the Fund, as described in section 303(a). 307.United States contributions(a)In generalSubject to submission of the certification under this section, the President is authorized to make available for United States contributions to the Fund such funds as may be appropriated or otherwise made available for such purpose.(b)NotificationThe Secretary of State shall notify the appropriate congressional committees not later than 15 days in advance of making a contribution to the Fund, including—(1)the amount of the proposed contribution;(2)the total of funds contributed by other donors; and(3)the national interests served by United States participation in the Fund.(c)LimitationDuring the 5-year period beginning on the date of the enactment of this Act, a United States contribution to the Fund may not cause the cumulative total of United States contributions to the Fund to exceed 33 percent of the total contributions to the Fund from all sources.(d)Withholdings(1)Support for acts of international terrorismIf the Secretary of State determines that the Fund has provided assistance to a country, the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371) has repeatedly provided support for acts of international terrorism, the United States shall withhold from its contribution to the Fund for the next fiscal year an amount equal to the amount expended by the Fund to the government of such country.(2)Excessive salariesDuring the 5-year period beginning on the date of the enactment of this Act,, if the Secretary of State determines that the salary of any individual employed by the Fund exceeds the salary of the Vice President of the United States for such fiscal year, the United States should withhold from its contribution for the next fiscal year an amount equal to the aggregate amount by which the salary of each such individual exceeds the salary of the Vice President of the United States.(3)Accountability certification requirementThe Secretary of State may withhold not more than 20 percent of planned United States contributions to the Fund until the Secretary certifies to the appropriate congressional committees that the Fund has established procedures to provide access by the Office of Inspector General of the Department of State, as cognizant Inspector General, the Inspector General of the Department of Health and Human Services, the Inspector General of the United States Agency for International Development, and the Comptroller General of the United States to the Fund’s financial data and other information relevant to United States contributions to the Fund (as determined by the Inspector General of the Department of State, in consultation with the Secretary of State).308.Compliance with the Foreign Aid Transparency and Accountability Act of 2016Section 2(3) of the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–191; 22 U.S.C. 2394c note) is amended—(1)in subparagraph (D), by striking and at the end;(2)in subparagraph (E), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:(F)the International Pandemic Preparedness and COVID-19 Response Act of 2021..309.Prohibition against United States foreign assistance for the Government of the People's Republic of ChinaNone of the assistance authorized to be appropriated under this Act may be made available to the Government of the People’s Republic of China or to any entity owned or controlled by the Government of the People’s Republic of China. July 30, 2021Reported with an amendment